EXHIBIT 10.20


EXECUTION VERSION



Published CUSIP Number: ____________
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of January 26, 2015
among
PARKER DRILLING COMPANY,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BARCLAYS BANK PLC,
as Documentation Agent,
and
THE OTHER LENDERS AND L/C ISSUERS
from time to time party hereto
_________________________
Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
Wells Fargo Securities, LLC
as
Joint Lead Arrangers and Joint Bookrunners





HN\1268443.14

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS1
Section 1.01Defined Terms.    1
Section 1.02Other Interpretive Provisions.    42
Section 1.03Accounting Terms.    43
Section 1.04Rounding.    44
Section 1.05Exchange Rates; Currency Equivalents.    44
Section 1.06Alternative Currencies.    44
Section 1.07Change of Currency.    45
Section 1.08Times of Day.    45
Section 1.09Letter of Credit Amounts.    46
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS46
Section 2.01The Loans.    46
Section 2.02Borrowings, Conversions and Continuations of Loans.    46
Section 2.03Letters of Credit.    48
Section 2.04[Reserved]    58
Section 2.05Prepayments.    58
Section 2.06Termination or Reduction of Commitments.    59
Section 2.07Repayment of Loans    59
Section 2.08Interest    59
Section 2.09Fees.    60
10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    60

Section 2.11Evidence of Debt.    61
Section 2.12Payments Generally; Administrative Agent’s Clawback.    62
Section 2.13Sharing of Payments by Lenders.    64
Section 2.14Increase in Aggregate Commitments.    65
Section 2.15[Reserved].    66
Section 2.16Defaulting Lenders.    66
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY69
Section 3.01Taxes.    69
Section 3.02Illegality.    74
Section 3.03Inability to Determine Rates.    75
Section 3.04Increased Costs.    75
Section 3.05Compensation for Losses.    76
Section 3.06Mitigation Obligations; Replacement of Lenders.    77
Section 3.07Survival.    78
Section 3.08Keepwell.    78
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS78
Section 4.01Conditions of Initial Credit Extension.    78





HN\1268443.14

--------------------------------------------------------------------------------




Section 4.02Conditions to all Credit Extensions.    82
ARTICLE V REPRESENTATIONS AND WARRANTIES83
Section 5.01Existence; Compliance with Law.    83
Section 5.02Power; Authorization; Enforceable Obligations.    83
Section 5.03No Legal Bar.    84
Section 5.04No Material Litigation.    84
Section 5.05Financial Statements; No Material Adverse Effect.    84
Section 5.06No Default.    85
Section 5.07Ownership of Property; Liens.    85
Section 5.08Intellectual Property.    85
Section 5.09Taxes.    86
Section 5.10Federal Regulations.    86
Section 5.11Labor Matters.    86
Section 5.12ERISA Compliance.    86
Section 5.13Investment Company Act; Other Regulations.    87
Section 5.14Subsidiaries.    87
Section 5.15Use of Proceeds.    88
Section 5.16Environmental Matters.    88
Section 5.17Accuracy of Information, etc.    89
Section 5.18Collateral Documents.    89
Section 5.19Solvency.    90
Section 5.20Insurance.    90
Section 5.21OFAC/Sanctions.    90
Section 5.22Anti-Corruption Laws    90
ARTICLE VI AFFIRMATIVE COVENANTS90
Section 6.01Financial Statements    90
Section 6.02Certificates; Other Information.    91
Section 6.03Notices.    93
Section 6.04Conduct of Business and Maintenance of Existence, etc.    94
Section 6.05Maintenance of Property; Insurance.    94
Section 6.06Inspection of Property; Books and Records; Discussions.    95
Section 6.07Environmental Laws.    95
Section 6.08Payment of Obligations.    95
Section 6.09Additional Collateral; Additional Subsidiary Guarantors.    95
Section 6.10[Reserved].    96
Section 6.11Cash Management Systems.    96
Section 6.12Appraisal of Collateral.    97
Section 6.13Casualty and Condemnation.    97
Section 6.14Anti-Corruption Laws; Sanctions    97
Section 6.15Further Assurances; Post-Closing Deliveries.    97
ARTICLE VII NEGATIVE COVENANTS98
Section 7.01Liens.    98

-ii-


HN\1268443.14

--------------------------------------------------------------------------------




Section 7.02Financial Condition Covenants.    101
Section 7.03Indebtedness.    101
Section 7.04Fundamental Changes.    103
Section 7.05Disposition of Property.    104
Section 7.06Restricted Payments.    105
Section 7.07Modifications of Debt Instruments, etc.    107
Section 7.08Transactions with Affiliates.    107
Section 7.09Changes in Fiscal Periods.    108
Section 7.10Negative Pledge Clauses.    108
Section 7.11Restrictions on Subsidiary Distributions.    109
Section 7.12Lines of Business.    110
Section 7.13Swap Contracts.    110
Section 7.14Anti-Corruption Laws    110
Section 7.15Sanctions    110
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES110
Section 8.01Events of Default.    110
Section 8.02Remedies Upon Event of Default.    113
Section 8.03Application of Funds.    113
ARTICLE IX ADMINISTRATIVE AGENT115
Section 9.01Appointment and Authority.    115
Section 9.02Rights as a Lender.    116
Section 9.03Exculpatory Provisions.    116
Section 9.04Reliance by Administrative Agent.    117
Section 9.05Delegation of Duties.    117
Section 9.06Resignation of Administrative Agent.    118
Section 9.07Non‑Reliance on Administrative Agent and Other Lenders.    119
Section 9.08No Other Duties, Etc.    119
Section 9.09Administrative Agent May File Proofs of Claim; Credit
Bidding.    119
Section 9.10Collateral and Guaranty Matters.    121
Section 9.11Secured Cash Management Agreements and Secured Hedge
Agreements.    122
ARTICLE X MISCELLANEOUS122
Section 10.01Amendments, Etc.    122
Section 10.02Notices; Effectiveness; Electronic Communication.    124
Section 10.03No Waiver; Cumulative Remedies; Enforcement.    126
Section 10.04Expenses; Indemnity; Damage Waiver.    127
Section 10.05Payments Set Aside.    129
Section 10.06Successors and Assigns.    129
Section 10.07Treatment of Certain Information; Confidentiality.    133
Section 10.08Right of Setoff.    134
Section 10.09Interest Rate Limitation.    135
Section 10.10Counterparts; Integration; Effectiveness.    135

-iii-


HN\1268443.14

--------------------------------------------------------------------------------




Section 10.11Survival of Representations and Warranties.    135
Section 10.12Severability.    136
Section 10.13Replacement of Lenders.    136
Section 10.14Governing Law; Jurisdiction; Etc.    137
Section 10.15Waiver of Jury Trial.    138
Section 10.16No Advisory or Fiduciary Responsibility.    138
Section 10.17Electronic Execution of Assignments and Certain Other
Documents.    139
Section 10.18USA PATRIOT Act.    139
Section 10.19Judgment Currency.    139
Section 10.20Assignment and Reallocation of Commitments, Etc.    140
Section 10.21Release of Collateral and Subsidiary Guarantors.    141
Section 10.22ENTIRE AGREEMENT.    142


SCHEDULES
I
Existing Collateral Documents

1.01(a)
Existing Letters of Credit

1.01(b)
Account Debtors

2.01
Commitments and Applicable Percentages

5.02
Consents, Authorizations, Filings and Notices

5.04
Litigation

5.07(A)
Specified Barge Rigs

5.07(B)
Specified Land Rigs

5.14
Subsidiaries; Other Equity Investments

5.16
Environmental Matters

5.18
UCC Filing Jurisdiction; United States Coast Guard Filing

5.21
OFAC

6.15
Post-Closing Deliveries

7.01(f)
Existing Liens

7.03(d)
Existing Indebtedness

7.05(j)
Permitted Dispositions

10.02
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B-1
U.S. Tax Compliance Certificate

B-2
U.S. Tax Compliance Certificate

B-3
U.S. Tax Compliance Certificate

B-4
U.S. Tax Compliance Certificate

C
Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Administrative Questionnaire


-iv-


HN\1268443.14

--------------------------------------------------------------------------------




F
Amendment to First Preferred Fleet Mortgage




-v-


HN\1268443.14

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of January 26, 2015, among PARKER DRILLING COMPANY, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BANK OF AMERICA,
N.A., as the Administrative Agent and an L/C Issuer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, and BARCLAYS BANK PLC, as Documentation
Agent.
PRELIMINARY STATEMENTS:


The Borrower heretofore entered into that certain Credit Agreement dated as of
May 15, 2008, by and among the Borrower, Bank of America, as the administrative
agent thereunder, the lenders party thereto, Bank of America, as an issuer of
letters of credit thereunder, and the other parties thereto, as amended by the
Amendment dated as of June 30, 2008, the Second Amendment dated as of January
15, 2010, the Third Amendment dated as of April 1, 2011 and the Fourth Amendment
dated as of April 9, 2012, as further amended and restated by the Amended and
Restated Credit Agreement dated as of December 14, 2012, by and among the
Borrower, Bank of America, as the administrative agent thereunder, the lenders
party thereto (the “Existing Lenders”), Bank of America, as an issuer of letters
of credit thereunder, and the other parties thereto, as amended by the First
Amendment dated as of July 19, 2013 (as so amended and as otherwise heretofore
supplemented or modified, the “Existing Credit Agreement”).
The “Obligations” (as defined in the Existing Credit Agreement) of the Loan
Parties under the Existing Credit Agreement are secured by certain mortgages,
guaranties, security agreements, instruments and other documents heretofore
executed (specifically those agreements, instruments and documents listed in
Schedule I, the “Existing Collateral Documents”).
The parties hereto have agreed to enter into this Agreement to amend, restate,
extend, renew and continue, but not to extinguish, terminate or novate, the
Loans and the Letters of Credit under the Existing Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby amend and restate the Existing Credit Agreement in its
entirety as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accounts” means accounts receivable of the Borrower or any of its Subsidiaries
arising out of the sales or leasing of goods or services made by the Borrower or
any of its Subsidiaries in the ordinary course of business.
“Additional Senior Notes” means additional unsecured notes of the Borrower or
any of its Subsidiaries (other than Immaterial Subsidiaries) in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding;
provided that any such notes shall (w) have a scheduled maturity occurring after
the Maturity Date, (x) contain terms (including covenants and events of default)
no more restrictive, taken as a whole, to the Borrower and its Subsidiaries than
those contained in this Agreement, (y) have no scheduled amortization, no
sinking fund requirements and no maintenance financial covenants and (z) no
Default or Event of Default shall have occurred and be continuing immediately
before and after the incurrence of such Additional Senior Notes.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
and the Documentation Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or an L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Applicable Fee Rate” means 0.50% per annum.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Aggregate
Commitments have been terminated or expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption (or such other
instrument) pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending December 31, 2014, 1.50% per annum
for Base Rate Loans and 2.50% per annum for Eurodollar Rate Loans, and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans and Letters of Credit
Base Rate Loans
1
< 2.50:1
2.50
%
1.50
%
2
≥ 2.50:1 but < 3.50:1
2.75
%
1.75
%
3
≥ 3.50:1
3.00
%
2.00
%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a)  a Lender that has a Commitment or
holds a Loan at such time and (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC in its capacity as a joint lead arranger and joint
bookrunner.
“Asset Coverage Ratio” means, as of any date of determination, the quotient
resulting from (a) the sum of (i) 85% of the aggregate Net Amount of Eligible
Domestic Accounts Receivable plus (ii) 50% of the (x) Net Equipment OLV plus (y)
Net Specified Rigs OLV divided by (b) Total Outstandings, in each case, at such
date. The Asset Coverage Ratio shall take into account acquisitions (in the case
of Eligible Rental Equipment and Eligible Specified Rigs, only to the extent
supported by a recent appraisal prepared by a third-party collateral appraiser
selected by the Administrative Agent in its sole reasonable discretion),
Dispositions and Casualty Events made on or prior to the date of determination
(and, in the case of a calculation made on a pro forma basis, shall take into
account (subject to the appraisal requirement for acquired Property set forth
above) the other transactions occurring substantially contemporaneously with and
giving rise to the requirement for such calculation). The impact of a Casualty
Loss on the calculation of the Asset Coverage Ratio shall be reasonably
determined by the Borrower acting in good faith, it being understood that
Property that has suffered a total loss will be entirely disregarded in the
numerator of the Asset Coverage Ratio. For the avoidance of doubt,
notwithstanding anything else to the contrary in this Agreement, if the Borrower
can demonstrate compliance with the Asset Coverage Ratio without including the
portion of the numerator resulting from the aggregate Net Amount of the Eligible
Domestic Accounts Receivable, then the Borrower shall not be required to include
such portion of the calculation or provide supporting information related
thereto.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E‑1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for each of the fiscal years ended on December
31, 2012 and December 31, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal years
of the Borrower and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuers
to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits, Euro time deposits or overnight bank deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime‑2” (or the then
equivalent grade) by Moody’s or at least “A‑2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)    repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;
(e)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(f)    securities with maturities of 180 days or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition; and
(h)    shares of the Columbia Cash Reserves fund for which an affiliate of Bank
of America provides investment advisory services.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement and (b) any Lender or
Affiliate of a Lender that is party to a Cash Management Agreement with the
Borrower or one of its Subsidiaries as of the Closing Date or the date that such
Person or such Person’s Affiliate becomes a Lender hereunder.
“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of the Borrower or any of its Material Subsidiaries in
which the fair market value of the loss of such Property shall be in excess of
$10,000,000 (or its equivalent in other currencies).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b)    a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the Closing Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    a “Change of Control”, or like event, as defined in any of the
Indentures, shall have occurred.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Vessels” referred to in the
Collateral Documents and all of the other Property of the Loan Parties, now
owned or hereafter acquired, that is or is intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties (and excluding, for the avoidance of
doubt, any Excluded Assets (as defined in the Security Agreement)).
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the supplements (or amendments, as applicable) to any of the
foregoing, the Lockbox Agreements, the Control Agreements, mortgages, collateral
assignments, Security Agreement Supplements, security agreements (including
intellectual property security agreements), pledge agreements or other similar
agreements, instruments, filings or recordings (and amendments to the foregoing,
as applicable) delivered to the Administrative Agent pursuant to Section 6.09,
and each of the other agreements, instruments, documents, filings or recordings
that creates or purports to create (or continue) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties. For the avoidance
of doubt, the Omnibus Amendment to Collateral Documents and the Second Omnibus
Amendment to Collateral Documents are each Collateral Documents.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01(b), and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption (or such other instrument) pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Commitment Increase” has the meaning assigned to such term in Section 2.14(a).
“Commitment Increase Effective Date” has the meaning specified in Section
2.14(d).
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form of an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit D.
“Concentration Account” means one or more bank accounts maintained by the
Administrative Agent, over which the Administrative Agent shall have sole
dominion and control (or otherwise control within the meaning of Section 9-104
or 8-106 of the UCC, as applicable), into which proceeds of Collateral shall be
transferred from other accounts maintained by the Borrower and the Subsidiary
Guarantors, in the event that the Administrative Agent requires such transfer
during the existence of an Event of Default.
“Consolidated EBITDA” means, at any date of determination, for any period, an
amount equal to Consolidated Net Income of the Borrower and its Subsidiaries on
a consolidated basis for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts, and other fees and charges associated with Indebtedness
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (v) other
extraordinary, unusual or non‑recurring expenses or losses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income (including, whether or
not otherwise includable as a separate item in the statement of Consolidated Net
Income for such period, losses on sales of assets outside of the ordinary course
of business), provided that, in the case of such extraordinary, unusual or
non-recurring expenses or losses, such additions are found to be acceptable by
the Administrative Agent, acting reasonably, and (vi) other non‑cash charges and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period, (ii) any extraordinary, unusual
or non‑recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), provided that, in the case of such extraordinary, unusual or
non-recurring income or gains, such deductions are found to be acceptable by the
Administrative Agent, acting reasonably, (iii) any other non‑cash income, all as
determined on a consolidated basis and (iv) the amount of any cash expenditures
during such period in respect of items that were added as non‑cash charges in
determining Consolidated EBITDA for a prior period.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of total interest expense
(including that attributable under Capitalized Leases) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Borrower or its Subsidiaries with respect to letters of
credit and bankers’ acceptance financing and net costs under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.
“Consolidated Leverage Ratio” means, as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided that for purposes of calculating Consolidated EBITDA
for any period, (i) the Consolidated EBITDA of any Person (it being understood
that for purposes of this proviso, the reference to Consolidated EBITDA of such
Person (and the component definitions thereof) are to be read mutatis mutandis
with respect to such Person) acquired by the Borrower or its Subsidiaries during
such period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
if the consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (x) have been previously provided to the Administrative
Agent and the Lenders and (y) either (1) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (2) have been found
acceptable by the Administrative Agent and (ii) the Consolidated EBITDA of any
Person Disposed of by the Borrower or its Subsidiaries during such period shall
be excluded for such period (assuming the consummation of such Disposition and
the repayment of any Indebtedness in connection therewith occurred on the first
day of such period).
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, the
consolidated net income (or loss) of the Borrower and its Subsidiaries for that
period; provided, that in calculating Consolidated Net Income of the Borrower
and its consolidated Subsidiaries for any period, there shall be excluded
(a) the net income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the net income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
net income is actually received by the Borrower or such Subsidiary in the form
of cash dividends or similar cash distributions and (c) the net income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary (provided that,
100% of any net losses of such Subsidiary shall be included).
“Consolidated Senior Secured Debt” means all Consolidated Total Debt that is
secured by a Lien on any Property of the Borrower or any of its Subsidiaries.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Debt as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided that for purposes of calculating Consolidated EBITDA of
the Borrower and its Subsidiaries for any period, the Consolidated EBITDA of any
Person acquired by the Borrower or its Subsidiaries during such period and the
Consolidated EBITDA of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be included or excluded, as applicable, as
provided in the proviso set forth in the definition of Consolidated Leverage
Ratio.
“Consolidated Tangible Assets” means, with respect to any Person as of any date
of determination, the amount which, in accordance with GAAP, would be set forth
under the caption “Total Assets” (or any like caption) on a consolidated balance
sheet of such Person and its Subsidiaries, less all goodwill, patents,
tradenames, trademarks, copyrights, franchises, experimental expenses,
organization expenses and any other amounts classified as intangible assets in
accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries as of such date
(other than Indebtedness of the type described in clause (f) of the definition
of “Indebtedness”, except to the extent such facilities have been drawn and not
reimbursed), determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means in respect of each deposit account, securities
account, lockbox account, concentration account, collection account or
disbursement account, in each case other than any Immaterial Account or Excluded
Account, in the United States existing and maintained for any Loan Party as of
the Closing Date and each account identified to the Administrative Agent
pursuant to Section 6.11(a), a Control Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, pursuant
to which (a) the Loan Party that is the owner of such account irrevocably
instructs the bank or securities intermediary that maintains such account that
such bank or securities intermediary shall follow the instructions or
entitlement orders, as the case may be, of the Administrative Agent without
further consent of such Loan Party and (b) the Administrative Agent agrees that
it will not give any instructions or entitlement orders, as the case may be, in
respect of such account unless an Event of Default has occurred and is
continuing. Each Control Agreement shall contain such other terms as shall be
customary for agreements of such type.
“Convertible Debt” means any convertible subordinated debentures or note
created, issued or assumed by the Borrower which have all of the following
characteristics:
(a)    an initial final maturity or due date in respect of repayment of
principal extending beyond the Maturity Date under this Agreement in effect at
the time such debentures or notes are created, issued or assumed;
(b)    no scheduled or mandatory payment or repurchase of principal thereunder
(other than acceleration following any event of default in regard thereto or
payment which can be satisfied by the delivery of shares as contemplated in
paragraph (f) of this definition and other than on a change of control of the
Borrower where a Change of Control also occurs under this Agreement) prior to
the Maturity Date under this Agreement in effect at the time such debentures or
notes are created, issued or assumed;
(c)    upon and during the continuance of a Default, an Event of Default or
acceleration of the time for repayment of any Obligations which has not been
rescinded, (i) all amounts payable in respect of principal, premium (if any) or
interest under such debentures or notes are subordinate and junior in right of
payment to the Obligations and (ii) no enforcement steps or enforcement
proceedings may be commenced in respect of such debentures or notes;
(d)    such debentures or notes shall be unsecured and shall provide that upon
distribution of the assets of the Borrower on any dissolution, winding up, total
liquidation or reorganization of the Borrower (whether in bankruptcy, insolvency
or receivership proceedings or upon an assignment for the benefit of creditors
or any other marshalling of the assets and liabilities of such person, or
otherwise), all Obligations shall first be paid in full in cash, or provisions
made for such payment, before any payment is made on account of principal,
premium (if any) or interest payable in regard to such debentures or notes;
(e)    the occurrence of a Default or Event of Default under this Agreement or
the acceleration of the time for repayment of any of the Obligations or
enforcement of the rights and remedies of the Administrative Agent and the
Secured Parties hereunder or under any other Loan Document shall not in and of
themselves:
(i)    cause a default or event of default (with the passage of time or
otherwise) under such debentures or notes or the indenture governing the same;
or
(ii)    cause or permit the obligations under such debentures or notes to be due
and payable prior to the stated maturity thereof; and
(f)    payments of interest or principal due and payable under such debentures
or notes can be satisfied, at the option of the Borrower, by delivering shares
of the Borrower (or cash in lieu of fractional shares) in accordance with the
indenture or agreement governing such debentures or notes (whether such shares
are received by the holders of such debentures or notes as payment or are sold
by a trustee or representative under such indenture or agreement to provide cash
for payment to holders of such debentures or notes).
“Credit Extension” means each of the following: (a) the making of a Loan and
(b) an L/C Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, any L/C Issuer, and each
other Lender promptly following such determination.
“Derivatives Counterparty” has the meaning specified in Section 7.06.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interests),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Equity Interests, in whole or in part, in each case,
on or prior to the date that is 91 days after the date (a) which is the Maturity
Date or (b) on which there are no Obligations outstanding; provided that only
the portion of Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided, further, that if such Equity Interests is issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided,
further, that any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Equity Interests that is not Disqualified Stock shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interests
that would constitute Disqualified Stock solely because the holders of the
Equity Interests have the right to require the Borrower to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Stock if the terms of such Equity Interests
provide that the Borrower may not repurchase or redeem any such Equity Interests
pursuant to such provisions prior to obtaining any waiver or amendment to this
Agreement required to permit such repurchase or redemption.
“Documentation Agent” means Barclays Bank PLC in its capacity as documentation
agent under any of the Loan Documents, or any successor documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Eligible Domestic Accounts Receivable” means Accounts of the Borrower and the
Subsidiary Guarantors payable in Dollars. In determining the amount to be so
included, the face amount of such Accounts shall exclude any such Accounts that
the Administrative Agent determines to be ineligible in its reasonable
discretion. Unless otherwise approved in writing by the Administrative Agent, no
Account of the Borrower or its Subsidiaries shall be deemed to be an Eligible
Domestic Account Receivable if:
(a)    it arises out of a sale made by such Borrower or any of its Subsidiaries
to an Affiliate; or
(b)    (i) in the case of any Account due to the Borrower or any Subsidiary
Guarantor from an account debtor other than a Qualified Account Debtor, the
Account is unpaid more than (A) 60 days after the original payment due date
and/or (B) 90 days after the original invoice date and (ii) in the case of
Accounts due to the Borrower or any Subsidiary Guarantor from account debtors
whose long-term unsecured debt obligations are rated at least A by Moody’s or A2
by S&P (each, a “Qualified Account Debtor”), the Account is unpaid more than
(A) 90 days after the original payment due date and/or (B) 120 days after the
original invoice date; or
(c)    it is from the same account debtor (or any Affiliate thereof) and fifty
percent (50%) or more, in face amount, of all Accounts from such account debtor
(and any Affiliate thereof) due to the Borrower and the Subsidiary Guarantors
are ineligible pursuant to clause (b) above; or
(d)    the Account due to the Borrower or any Subsidiary Guarantor, when
aggregated with all other Accounts of such account debtor (and any Affiliate
thereof) due to the Borrower and the Subsidiary Guarantors, exceeds fifteen
percent (15%) in face value of all Eligible Domestic Accounts Receivable of the
Borrower and its Subsidiary Guarantors combined then outstanding, to the extent
of such excess, provided, to the extent that such Accounts are otherwise deemed
to be an Eligible Domestic Account Receivable, that (i) Accounts supported or
secured by an irrevocable letter of credit in form and substance reasonably
satisfactory to the Administrative Agent, issued or confirmed by a financial
institution reasonably satisfactory to the Administrative Agent, and duly
transferred to the Administrative Agent (together with sufficient documentation
to permit direct draws by the Administrative Agent) shall be excluded to the
extent of the face amount of such letter of credit for the purposes of such
calculation; and (ii) with respect to the account debtors listed on
Schedule 1.01(b) attached hereto (and any Affiliate thereof), the percentage
referred to above shall be deemed to be the percentage set forth on such
Schedule opposite the name of such account debtor; or
(e)    (i) the account debtor is also a creditor of the Borrower or such
Subsidiary Guarantor, (ii) the account debtor has disputed its liability on, or
the account debtor has made any claim with respect to, such Account or any other
Account due from such account debtor to the Borrower or such Subsidiary
Guarantor, which has not been resolved or (iii) the Account otherwise is or may
reasonably be expected to become subject to any right of setoff by the account
debtor or with respect to which any other claim, counterclaim, chargeback,
rebate, allowance or offset has been asserted; provided that any Account deemed
ineligible pursuant to this clause (e) shall only be ineligible to the extent of
the amount owed by the Borrower or such Subsidiary Guarantor to the account
debtor, the amount of such dispute or claim, or the amount of such setoff, other
claim, counterclaim, chargeback, rebate, allowance or offset, as applicable;
provided, further, that the portion of any Account that would otherwise be
deemed ineligible pursuant to this clause (e) shall not be deemed ineligible
pursuant to this clause (e) to the extent (i) supported or secured by an
irrevocable letter of credit in form and substance reasonably satisfactory to
the Administrative Agent, issued or confirmed by a financial institution
reasonably satisfactory to the Administrative Agent, and duly transferred to the
Administrative Agent (together with sufficient documentation to permit direct
draws by the Administrative Agent) or (ii) subject to a no‑offset letter in form
and substance reasonably satisfactory to the Administrative Agent; or
(f)    the account debtor has commenced a voluntary case under any Debtor Relief
Law, as now constituted or hereafter amended, or made an assignment for the
benefit of creditors, or if a decree or order for relief has been entered by a
court having jurisdiction over the account debtor in an involuntary case under
any Debtor Relief Law, as now constituted or hereafter amended, or if any other
petition or other application for relief under any Debtor Relief Law has been
filed by or against the account debtor, or if the account debtor has filed a
certificate of dissolution under applicable state law or shall be liquidated,
dissolved or wound‑up, or shall authorize or commence any action or proceeding
for dissolution, winding‑up or liquidation, or if the account debtor has failed,
suspended business, declared itself to be insolvent, is generally not paying its
debts as they become due or has consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs (any such act or event an “Act of Bankruptcy”),
unless (i) the payment of Accounts from such account debtor is secured by assets
of, or guaranteed by, in either case in a manner reasonably satisfactory to the
Administrative Agent, a Person with respect to which an Act of Bankruptcy has
not occurred and that is reasonably acceptable to the Administrative Agent;
(ii) if the Account from such account debtor arises subsequent to a decree or
order for relief with respect to such account debtor under any Debtor Relief
Law, as now or hereafter in effect, the Administrative Agent shall have
determined that the timely payment and collection of such Account will not be
impaired; or (iii) the payment of such Account is supported or secured by an
irrevocable letter of credit in form and substance reasonably satisfactory to
the Administrative Agent, issued or confirmed by a financial institution
reasonably satisfactory to the Administrative Agent, and duly transferred to the
Administrative Agent (together with sufficient documentation to permit direct
draws by the Administrative Agent); or
(g)    the sale is to an account debtor outside of the United States or Puerto
Rico; or
(h)    the sale to the account debtor is on a bill-and-hold, guarantied sale,
sale-and-return, sale on approval or consignment basis or made pursuant to any
other written agreement providing for repurchase or return; or
(i)    the Administrative Agent determines in its reasonable discretion in good
faith that collection of such Account is insecure or that such Account may not
be paid by reason of the account debtor’s financial inability to pay; or
(j)    the account debtor is the United States of America, any State or any
political subdivision, department, agency or instrumentality thereof, unless the
Borrower or such Subsidiary Guarantor duly assigns its rights to payment of such
Account to the Agent pursuant to the Collateral Assignment of Claims Act of 1940
(31 U.S.C. § 3727 et seq.) or complies with any similar State or local law as
the Administrative Agent shall require; or
(k)    the goods giving rise to such Account have not been shipped and delivered
to and accepted by the account debtor or the services giving rise to such
Account have not been performed by the Borrower or such Subsidiary Guarantor and
accepted by the account debtor or the Account otherwise does not represent a
final sale (except to the extent that such Account arises from a leasing
transaction); or
(l)    any documentation relating to the Account fails to comply in any material
respect with all applicable legal requirements, including, where applicable, the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board of Governors of the Federal Reserve System; or
(m)    the Administrative Agent does not have a valid and perfected first
priority security interest in such Account (other than Permitted Liens) or the
Account does not otherwise conform to the representations and warranties
contained in the Credit Agreement, any Collateral Document or any of the other
Loan Documents with respect to Accounts; or
(n)    the Accounts are subject to any adverse security deposit, progress
payment or other similar advance made by or for the benefit of the applicable
account debtor; provided, that any Account deemed ineligible pursuant to this
clause (n) shall only be ineligible to the extent of the amount of any such
deposit, payment or other similar advance; or
(o)    the Accounts are evidenced by or arise under any instrument or chattel
paper unless such instruments or chattel paper have been pledged to the
Administrative Agent containing such endorsement as the Administrative Agent
shall require; or
(p)    the account debtor has a presence in a State requiring the filing of
Notice of Business Activities Report or similar report in order to permit the
Borrower or such Subsidiary to seek judicial enforcement in such State of
payment of such Account unless the Borrower or such Subsidiary Guarantor has
qualified to do business in such State or has filed a Notice of Business
Activities Report or equivalent report for the then current year or such failure
to file and inability to seek judicial enforcement is capable of being remedied
without any material delay or material cost;
(q)    the Account arises from progress billings or other billing arrangements
such that the obligation of the account debtor with respect to such Account is
conditioned upon the Borrower’s or such Subsidiary Guarantor’s satisfactory
completion of any further performance under the agreement giving rise thereto;
or
(r)    the Account is deemed by the Administrative Agent in its Permitted
Discretion to be otherwise ineligible.
“Eligible Rental Equipment” means the Rental Equipment of Quail Tools. Unless
otherwise approved in writing by the Administrative Agent, no Rental Equipment
shall be Eligible Rental Equipment unless: (i) it is owned solely by Quail Tools
and Quail Tools has good, valid and marketable title thereto; (ii) it is at all
times subject to the Administrative Agent’s valid and duly perfected first
priority security interest granted pursuant to the Security Agreement and no
other Lien (other than (x) any Permitted Liens referred to in Section 7.01(a) or
(y) any landlord’s Lien unless a rent reserve with respect to the relevant
leased property has been applied in accordance with clause (ii) of the following
sentence); (iii) Quail Tools shall at all times have title to such Rental
Equipment and shall have the ability to direct the disposition thereof (subject
only to the rights of any lessee under any lease in effect with respect to such
Rental Equipment) and it is not located outside the continental United States,
Alaska or the Gulf of Mexico waters subject to U.S. state or federal
jurisdiction; (iv) it is not obsolete, unmerchantable or slow moving, as
determined by the Administrative Agent in its reasonable credit judgment; and
(v) it conforms in all respects to the warranties and representations set forth
in this Agreement with respect to Rental Equipment. In no event shall Eligible
Rental Equipment include (i) any Rental Equipment held under a Vendor Lease,
(ii) any Rental Equipment held at a leased property (other than Rental Equipment
on active lease located at customer locations in the ordinary course of
business) unless a landlord lien waiver satisfactory in all respects to the
Administrative Agent has been obtained with respect thereto (or, if no landlord
lien waiver has been obtained, a rent reserve equal to three months’ rent on
such leased property has, if elected by the Administrative Agent in its sole
discretion, been applied) or (iii) any Rental Equipment otherwise deemed
ineligible by the Administrative Agent in its Permitted Discretion, constitute
Eligible Rental Equipment.
“Eligible Specified Rigs” means the Specified Rigs of the Borrower and
Subsidiary Guarantors. Unless otherwise approved in writing by the
Administrative Agent, no Specified Rigs shall be an Eligible Specified Rig
unless: (i) it is owned solely by the Borrower or another Loan Party and such
Loan Party has good, valid and marketable title thereto; (ii) it is at all times
subject to the Administrative Agent’s valid and duly perfected first priority
Lien granted pursuant to the Security Agreement or the Mortgages (as applicable)
and no other Lien (other than any Permitted Liens referred to in
Section 7.01(a), (b), (h), (k), (v) or (z)); (iii) a Loan Party shall at all
times have title to such Specified Rig and shall have the ability to direct the
disposition thereof (subject only to the rights of any charterer under any
charter in effect with respect to any Specified Barge Rig) and (A) in the case
of a Specified Barge Rig, it is located and operating in and along the inland
waterways and coast of the continental United States or the Gulf of Mexico
waters subject to U.S. state or federal jurisdiction or (B) in the case of a
Specified Land Rig, it is located and operating in the continental United States
or Alaska; (iv) it is not obsolete, as determined by the Administrative Agent in
its reasonable credit judgment; and (v) it conforms in all respects to the
warranties and representations set forth in the Credit Agreement and applicable
Mortgage with respect to Specified Rigs of its type and is fully insured in the
manner required by the Credit Agreement and, in the case of Specified Barge
Rigs, the applicable Mortgage. In no event shall any Specified Rig otherwise
deemed ineligible by the Administrative Agent in its Permitted Discretion,
constitute Eligible Specified Rigs.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, codes, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, or a Base Rate Loan the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, a rate per annum
determined by the Administrative Agent pursuant to the following formula:
Eurodollar Rate
=
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage



provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Account” means (i) any deposit account, securities account or
commodities account exclusively used for payroll, payroll taxes and other
employee wage and benefit payment to or for the benefit of the Borrower’s or any
Subsidiary’s salaried employees in each case as long as such account remains a
zero-balance account or, with respect to any such account maintained in
Louisiana, constitutes an Immaterial Account on each Business Day other that the
Business Day immediately preceding the payment of payroll and (ii) any deposit
accounts, trust accounts, escrow accounts or security deposits established
pursuant to statutory obligations or for the payment of taxes or holding funds
in trust for third parties not affiliated with the Borrower in the ordinary
course of business of business or in connection with acquisitions, investments
or dispositions permitted under this Agreement, deposits in the ordinary course
of business in connection with workers’ unemployment insurance and other types
of social security, reserve accounts, and escrow accounts established pursuant
to contractual obligations to third parties not affiliated with the Borrower for
casualty payments and insurance proceeds.
“Excluded Subsidiaries” means: (a) Parker Drilling Investment Company, an
Oklahoma corporation, (b) PKD Sales Corporation, an Oklahoma corporation,
(c) any Foreign Subsidiary, (d) any Domestic Subsidiary owned by any Foreign
Subsidiary, and (e) any Domestic Subsidiary designated by the Borrower by
written notice to the Administrative Agent as an “Excluded Subsidiary” and
certified by a Responsible Officer of the Borrower to the Administrative Agent
that (i) such Domestic Subsidiary has no material assets other than Equity
Interests of one or more other Excluded Subsidiaries or (ii) substantially all
of such Domestic Subsidiary’s revenues for the fiscal year most recently ended
were generated (or, in the case of a newly-formed or acquired Subsidiary, are
intended by the Borrower to be generated in the current fiscal year) from
assets, including rigs and equipment, located outside of the United States
(including located outside the territorial waters of the United States) and/or
contracts performed primarily outside of the United States (including performed
outside of the territorial waters of the United States); provided, that a
Subsidiary shall cease to be an Excluded Subsidiary if (and for so long as)
either (x) it provides a guaranty of the obligations under any Indenture,
(y) ceases to satisfy the requirements set forth in clause (e)(i) or (ii) above,
or (z) in the case of each of Parker Drilling Investment Company and PKD Sales
Corporation, it ceases to be an “Unrestricted Subsidiary” under the Indentures.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Subsidiary Guaranty thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 3.08 and any
other “keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor and any and all Guaranties of such Subsidiary Guarantor’s Swap
Obligations by other Loan Parties) at the time of the Subsidiary Guaranty of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Subsidiary Guaranty or security interest is
or becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), branch profits taxes, and
franchise taxes, in each case, (i) imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender or L/C Issuer, in which its applicable Lending
Office is located or (ii) that are Other Connection Taxes, (b) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender or L/C Issuer that has failed to comply with clause (A) of
Section 3.01(e)(ii), or has so complied but is otherwise subject to backup
withholding, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii), and (d) any Taxes imposed by
FATCA.
“Existing Collateral Documents” has the meaning set forth in the introductory
paragraph hereof.
“Existing Credit Agreement” has the meaning set forth in the introductory
paragraph hereof.
“Existing Lenders” has the meaning set forth in the introductory paragraph
hereof.
“Existing Letters of Credit” means each letter of credit described in
Schedule 1.01(a) attached hereto.
“Existing Mortgage” means that certain First Preferred Fleet Mortgage executed
as of May 14, 2008 and effective as of May 15, 2008, executed by Parker Drilling
Offshore USA, L.L.C. in favor of the Administrative Agent, as trustee, as
amended, supplemented or otherwise modified prior to the Closing Date.
“Existing Senior Notes” means (a) the Existing 6.75% Senior Notes and (b) the
Existing 7.50% Senior Notes.
“Existing Senior Notes Indentures” means (a) the Existing 6.75% Senior Notes
Indentures and (b) the Existing 7.50% Senior Notes Indenture.
“Existing 6.75% Senior Notes” means the $360,000,000 aggregate principal amount
of senior unsecured notes of the Borrower issued pursuant to the Existing 6.75%
Senior Notes Indenture.
“Existing 7.50% Senior Notes” means the $225,000,000 aggregate principal amount
of senior unsecured notes of the Borrower issued pursuant to the Existing 7.50%
Senior Notes Indenture.
“Existing 6.75% Senior Notes Indenture” means that certain Indenture, dated as
of January 22, 2014, in respect of the Existing 6.75% Senior Notes, together
with all instruments and other agreements entered into by the Borrower or its
Subsidiaries in connection therewith.
“Existing 7.50% Senior Notes Indenture” means that certain Indenture, dated as
of July 30, 2013, in respect of the Existing 7.50% Senior Notes, together with
all instruments and other agreements entered into by the Borrower or its
Subsidiaries in connection therewith.
“Existing Term Loan” has the meaning set forth in Section 2.01(a).
“Exiting Lender” means each Existing Lender signatory hereto as an “Exiting
Lender”.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated December 23, 2014, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Foreign Benefit Event” means, with respect to any Foreign Plan or Foreign
Government Scheme or Arrangement, (i) the failure to make or, if applicable,
accrue in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Government Scheme or Arrangement; (ii) the failure to register or loss
of good standing (if applicable) with applicable regulatory authorities of any
such Foreign Plan or Foreign Government Scheme or Arrangement required to be
registered; or (iii) the failure of any Foreign Plan or Foreign Government
Scheme or Arrangement to comply with any provisions of applicable law and
regulations or with the terms of such Foreign Plan or Foreign Benefit
Arrangement.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of an L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Plan” has the meaning specified in Section 5.12(d).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Fourth Mortgage Amendment” means that certain Fourth Amendment to the Existing
Mortgage dated as of the date hereof, substantially in the form of Exhibit F
attached hereto.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to, or could give rise to
liability under, any Environmental Law.
“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract and (b) any Lender or
Affiliate of a Lender that is party to a Swap Contract with the Borrower or one
of its Subsidiaries as of the Closing Date or the date that such Person or such
Person’s Affiliate becomes a Lender hereunder.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Account” means any account in which the aggregate amount on deposit
(or, in the case of any securities account, the total fair market value of all
securities held in such account) does not at any time exceed $25,000.
“Immaterial Subsidiary” means any Subsidiary designated by the Borrower, by
written notice to the Administrative Agent, as an “Immaterial Subsidiary”;
provided, that (a) no Subsidiary may be so designated unless such Subsidiary
(i) had assets having an aggregate book value, as of the end of the fiscal year
most recently ended, not exceeding $5,000,000 and (ii) had net income not
exceeding $1,000,000 for such fiscal year and (b) any Subsidiary shall
automatically cease to be an Immaterial Subsidiary if at the end of any
subsequent fiscal year such Subsidiary would not meet the requirements set forth
in the foregoing clause (a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person for the deferred purchase price of
Property or services (other than (i) trade payables incurred in the ordinary
course of such Person’s business, and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet or such Person in accordance
with GAAP and if not paid after becoming due and payable);
(c)    all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
(e)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(f)    the maximum amount of all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities;
(g)    all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire, defease or otherwise acquire for value (other than through the
issuance of common stock of such Person) any Equity Interest in such Person or
any other Person, other than any such obligations the payment of which would be
permitted by Section 7.06(c) or (d); provided that such obligations to acquire
Equity Interests after 91 days after the Maturity Date shall not be Indebtedness
for purposes of this clause (g);
(h)    all Guarantees of such Person in respect of any of the foregoing;
(i)    all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person (other
than a Lien of the type described in Section 7.01(t)), whether or not such
Person has assumed or become liable for the payment of such obligation;
provided, however, if such Indebtedness is limited in recourse solely to such
Property, then the amount of such Indebtedness for purposes of this Agreement
will not exceed the fair market value of such Property; and
(j)    for purposes of Section 8.01(e) only, net obligations of such Person
under any Swap Contract.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding the foregoing, Indebtedness shall not
include any indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, or as to which the proceeds of
Refinancing Debt have been deposited in a designated account in compliance with
the definition thereof.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indentures” means the Senior Notes Indentures, the indenture or other similar
instrument then governing any Refinancing Debt incurred with respect to the
Senior Notes or any Refinancing Debt with respect thereto, respectively.
“Information” has the meaning specified in Section 10.07.
“Initial Appraisal Report” means, collectively, (a) that certain energy
equipment appraisal report, dated as of October 10, 2014, on Quail Tools, (b)
that certain energy equipment appraisal report, dated as of October 10, 2014, on
13 Inland Drilling Barge Rigs, described in such report as being owned by
“Parker USA Drilling Company” (it being understood that such rigs are in fact
owned by Parker Drilling Offshore USA, L.L.C.) and (c) that certain restricted
appraisal report, dated as of October 10, 2014, on Arctic Land Drilling Rigs
#272 and #273, described in such report as being owned by “Parker Drilling
Company” and “Parker Drilling Arctic Operating, Inc.” (it being understood that
such rigs are in fact owned by Parker Drilling Arctic Operating LLC).
“Initial Projections” has the meaning specified in Section 4.01(a)(xiii).
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, trade dress, technology, know-how and processes,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person (including by way of Guarantee or otherwise), or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of, such Person. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements or determination of an arbitration
with, any Governmental Authority, in each case whether or not having the force
of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) in respect of the Existing Letters of Credit only, Bank
of America; (b) in respect of each Letter of Credit issued hereunder on or after
the Closing Date, Bank of America in its capacity as issuer of Letters of Credit
hereunder, (c) any Lender from time to time designated by the Borrower as an L/C
Issuer with the consent of such Lender and the Administrative Agent, or (d) any
successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall be
deemed to include the Existing Letters of Credit. A Letter of Credit maybe a
standby letter of credit or a commercial letter of credit payable upon
presentation of appropriate supporting documentation. Letters of Credit may be
issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments
hereunder.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01(b).
“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guaranty, the Collateral Documents, the Fee Letter and each Issuer Document,
and, in each case, all other agreements and certificates (including, without
limitation, any perfection certificates) executed by a Loan Party in connection
with this Agreement (exclusive of commitment letters and term sheets pertaining
to this Agreement as in effect on the Closing Date, and, for the avoidance of
doubt, any Secured Cash Management Agreement and any Secured Hedge Agreement).
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“Lockbox Agreement” means in respect of each lockbox account, and related
lockbox and collection account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, pursuant to which the
bank that maintains such account and the Borrower or the Subsidiary Guarantor,
as the case may be, that is the named owner of such account shall agree with the
Administrative Agent (a) that such lockbox and accounts shall be used solely for
the collection and deposit of proceeds of Collateral, (b) that, upon notice from
the Administrative Agent, such bank shall transfer at the end of each business
day all collected funds in any such account to a Concentration Account and
(c) the Administrative Agent agrees that it will not give the notice described
in the foregoing clause (b) unless an Event of Default has occurred and is
continuing. Each Lockbox Agreement shall contain such other terms as shall be
customary for agreements of such type.
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have (a) a material adverse effect upon
the business, assets, properties or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity or enforceability against any Loan Party of any material provision of
any Loan Document to which it is a party.
“Material Subsidiary” means each Domestic Subsidiary that is not an Immaterial
Subsidiary.
“Maturity Date” means January 26, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means either (a) the Existing Mortgage, as amended by the Fourth
Mortgage Amendment, or (b) any other first preferred fleet mortgage on
substantially the same terms as the Existing Mortgage (as amended from time to
time) executed and recorded after the date hereof over a Specified Barge Rig
which is pledged to the Administrative Agent, as trustee, for security of the
Obligations, in each case, as applicable and as may be amended, restated,
supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Amount” means with respect to any Account at any time, the face amount of
such Account on any date less (to the extent not otherwise deducted pursuant to
the definition of “Eligible Domestic Accounts Receivable”) any and all returns,
rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on shortest terms), credits, allowances or taxes (including any
sales, excise or other taxes) at any time issued, owing, claimed by any account
debtor, granted, outstanding or payable in connection with, or any interest
accrued on the amount of, such Account at such time.
“Net Cash Proceeds” means, in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
“Net Equipment OLV” means, as reasonably determined by the Administrative Agent
in good faith based on the Initial Appraisal Report or the most recent appraisal
conducted pursuant to Section 6.12, the Value of the Eligible Rental Equipment
that is estimated to be recoverable in an orderly liquidation of such equipment
(less applicable freight and duty charges, if any), net of liquidation expenses.
“Net Loss Proceeds” means, in connection with any Casualty Event, all insurance
proceeds or other amounts actually received, less any deductibles applied or to
be paid and any costs and expenses incurred in the collection thereof.
“Net Specified Rigs OLV” means, as reasonably determined by the Administrative
Agent in good faith based upon the Initial Appraisal Report or the most recent
appraisal conducted pursuant to Section 6.12, as applicable, the value of the
Eligible Specified Rigs that is estimated to be recoverable in an orderly
liquidation of such Eligible Specified Rigs (less applicable freight and duty
charges, if any), net of estimated liquidation expenses.
“New Collateral Documents” has the meaning set forth in the introductory
paragraph hereof.
“Non‑Consenting Lender” has the meaning set forth in Section 10.01.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non‑Recourse Debt” means Indebtedness and other obligations of the Borrower or
any Subsidiary incurred for the purpose of financing all or any part of the
purchase price or cost of construction, design, repair, replacement,
installation, or improvement of property, plant or equipment used in the
business of the Borrower or such Subsidiary with respect to which:
(a)    the holders of such Indebtedness and other obligations agree that they
will look solely to the property so acquired or constructed and securing such
Indebtedness (plus improvements, accessions, proceeds or distributions and
directly related general intangibles) and other obligations, and neither the
Borrower nor any Subsidiary (i) provides any direct or indirect credit support,
including any undertaking, agreement or instrument that would constitute
Indebtedness or (ii) is otherwise directly or indirectly liable for such
Indebtedness; and
(b)    no default with respect to such Indebtedness or obligations would cause,
or permit (after notice or passage of time or otherwise), according to the terms
thereof, any holder (or any representative of any such holder) of any other
Indebtedness of the Borrower or such Subsidiary equal to or in excess of the
Threshold Amount to declare a default on such Indebtedness or cause the payment,
repurchase, redemption, defeasance or other acquisition or retirement for value
thereof to be accelerated or payable prior to any scheduled principal payment,
scheduled sinking fund or scheduled maturity.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that (a) obligations of the Borrower or any
Subsidiary under any Secured Cash Management Agreement or Secured Hedge
Agreement shall constitute “Obligations” hereunder only until the Termination
Date, (b) any release of Collateral or Subsidiary Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under the Secured Cash Management Agreements and Secured Hedge
Agreements, and (c) the Obligations shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Omnibus Amendment to Collateral Documents” means that certain Omnibus Amendment
to Collateral Documents entered into as of December 14, 2012 by the Borrower in
favor of the Administrative Agent.
“Ordinary Course of Business” means with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, limited partnership, joint venture, trust or other form of
business entity, the partnership, limited partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Lender or L/C Issuer, taxes
imposed as a result of a present or former connection between such Lender or L/C
Issuer and the jurisdiction imposing such tax (other than connections arising
from such Lender or L/C Issuer having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (b) with respect
to any L/C Obligations on any date, the Dollar Equivalent of the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with any EMU Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Discretion” means the Administrative Agent’s judgment exercised in
good faith based upon its consideration of any factor which the Administrative
Agent believes in good faith: (a) will or reasonably could be expected to
adversely affect the value of the Collateral, the enforceability or priority of
the Administrative Agent’s Liens thereon or the amount which the Administrative
Agent, the Lenders, any L/C Issuer or any other Secured Party would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (b) suggests that any
collateral report of financial information delivered to the Administrative Agent
by any Person, with respect to the Collateral is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of a
bankruptcy, reorganization or other insolvency proceeding involving any Loan
Party or any of the Collateral; or (d) creates or reasonably could be expected
to create a Default or Event of Default. In exercising such judgment, the
Administrative Agent may consider such factors already included in or tested by
the definition of Eligible Domestic Accounts Receivable, Eligible Rental
Equipment or Eligible Specified Rigs, as well as any of the following: (i) the
changes in collection history and dilution with respect to the Accounts;
(ii) changes in demand for, pricing of, or product mix of Rental Equipment or
Specified Rigs; (iii) changes in any concentration of risk with respect to the
Borrower’s or any of its Subsidiaries’ Accounts, Rental Equipment or Specified
Rigs; and (iv) any other factors that change in any material respect the credit
risk of lending to the Borrower on the security of the Borrower’s or any of its
Subsidiaries Accounts, Rental Equipment or Specified Rigs. The burden of
establishing lack of good faith hereunder shall be on the Borrower.
“Permitted Liens” means, (a) as used in the definition of Eligible Domestic
Accounts Receivable, any Liens permitted by Section 7.01 (other than pursuant to
Section 7.01(g), (j), (o), (p) or (r)) or, (b) for other purposes, any Liens
permitted by Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any of its Subsidiaries
or, with respect to any such plan that is subject to Section 412 or 403 of the
Code or Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity Interests” has the meaning specified in the Security Agreement.
“Project Finance Subsidiary” means a Subsidiary that is a special-purpose entity
created solely to (i) construct or acquire any asset or project that will be or
is financed solely with Project Financing for such asset or project and related
equity investments in, loans to, or capital contributions in, such Subsidiary
that are not prohibited hereby and/or (ii) own an interest in any such asset or
project.
“Project Financing” means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary, (b) are secured by a Lien of the type
permitted under Section 7.01(g) and (c) constitute Non‑Recourse Debt (other than
recourse to the assets of, and Equity Interests in, such Project Finance
Subsidiary).
“Projections” has the meaning specified in Section 6.02(c) and includes the
Initial Projections.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lender” has the meaning specified in Section 6.02.


“Quail Tools” means Quail Tools, L.P. an Oklahoma limited partnership.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Refinanced Indebtedness” has the meaning specified in Section 7.03(g).
“Refinancing” means the occurrence of the Closing Date and the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement.
“Refinancing Debt” has the meaning specified in Section 7.03(g).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
representatives of such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06.
“Rental Equipment” means Inventory (as defined in the UCC) which is of a type
offered for lease in the Ordinary Course of Business as conducted on the Closing
Date.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the Aggregate Commitments have
expired or terminated, Lenders holding in the aggregate more than 50% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Requirement of Law” means as to any Person, any Law applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
“Resignation Effective Date” has the meaning specified in Section 9.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party and (i) solely for
purposes of delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of such Loan Party, (ii) with respect to
financial matters, the chief financial officer of such Loan Party, (iii) in the
case of Compliance Certificates, the chief financial officer, controller or the
treasurer of such Loan Party and (iv) solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent (and, in each case, for any Loan Party that
is a limited partnership, the foregoing individuals of its general partner). Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” has the meaning specified in Section 7.06.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (d) in the
case of all Existing Letters of Credit denominated in Alternative Currencies,
the fifth day of the month immediately following the month that includes the
Closing Date and (e) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.
“Revolving Facility Obligations” means all Obligations, other than Obligations
in respect of any Secured Cash Management Agreement or Secured Hedge Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Omnibus Amendment to Collateral Documents” means that certain Second
Omnibus Amendment to Collateral Documents entered into as of the Closing Date
among the Loan Parties in favor of the Administrative Agent.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, each other
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
each co‑agent or sub‑agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Security Agreement” means that certain Irrevocable Proxy, Pledge and Security
Agreement dated as of May 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time) made by the Loan Parties from time to time
party thereto in favor of the Administrative Agent.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Notes” means, collectively, (i) the Existing Senior Notes and (ii) any
Additional Senior Notes.
“Senior Notes Indentures” means, collectively, (i) the Existing Senior Notes
Indentures and (ii) any other indenture or other similar instrument governing
any Additional Senior Notes, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
7.07.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability
“Specified Barge Rig” has the meaning set forth in the definition of Specified
Rigs.
“Specified Land Rig” has the meaning set forth in the definition of Specified
Rigs.
“Specified Personal Property” means any Property of a type in which a Lien is
purported to be granted pursuant to the Security Agreement or any Mortgage.
“Specified Rigs” means (a) each of the barge rigs, located and operating in and
along the inland waterways and coast of the continental United States or in Gulf
of Mexico waters subject to U.S. state or federal jurisdiction, owned by the
Borrower or any Subsidiary Guarantor (each, a “Specified Barge Rig”) and (b)
each of the land rigs located and operating in the continental United States or
Alaska, owned by the Borrower or any Subsidiary Guarantor (each, a “Specified
Land Rig”). Each Specified Barge Rig and each Specified Land Rig as of the
Closing Date are set forth on Schedule 5.07(A) and Schedule 5.07(B),
respectively.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the relevant L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the relevant L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
relevant L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the relevant L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.
“Subordinated Debt” means Indebtedness of the Borrower or any Subsidiary which
meets all the requirements of the definition of “Convertible Debt” other than
clause (f) of the definition thereof.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantors” means, collectively, at any time, (a) each Material
Subsidiary of the Borrower other than any Excluded Subsidiary or Project Finance
Subsidiary, (b) Quail USA, LLC,(c) Anachoreta, Inc., in each case, to the extent
such Person is a party to the Subsidiary Guaranty at such time and (d) any other
Subsidiary otherwise party to the Subsidiary Guaranty at such time.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of May 15,
2008 (as amended, restated, supplemented or otherwise modified from time to
time), made by the Subsidiary Guarantors from time to time party thereto in
favor of the Administrative Agent, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.09.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent under any of the Loan Documents, or any successor
syndication agent.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means such time as when (a) all Commitments have been
terminated or expired, (b) all Revolving Facility Obligations have been paid in
full in cash (other than indemnification obligations and other contingent
obligations not then due and payable and as to which no claim has been made as
at the time of determination) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which cash collateral has been
provided to the applicable L/C Issuer in an amount equal to the amount of such
outstanding Letters of Credit or other arrangements satisfactory to the
applicable L/C Issuer (in the sole discretion of such L/C Issuer) have been
made).
“Threshold Amount” means $20,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non‑perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Value” means with reference to the value of the Rental Equipment, value
determined on the basis of the lower of cost or market of such Rental Equipment
in accordance with GAAP, with the cost thereof calculated on a first‑in,
first‑out basis determined in accordance with GAAP.
“Vendor Lease” means a lease pursuant to which Goods (as defined in the UCC) are
leased from a Vendor Lessor, whether or not such lease constitutes an operating
or a capital lease under GAAP and whether or not such lease constitutes a true
lease or a secured transaction under the UCC or any other Requirement of Law.
“Vendor Lessor” means a Person who leases Goods (as defined in the UCC) to
another Person pursuant to a Vendor Lease.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements as of and for the fiscal year ended December 31, 2013 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above. Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).
Section 1.05    Exchange Rates; Currency Equivalents. The Administrative Agent
or the relevant L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
L/C Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the relevant L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the relevant L/C Issuer, as the case
may be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
Section 1.06    Alternative Currencies. The Borrower may from time to time
request that Letters of Credit be issued in a currency other than Dollars;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer that is to issue such Letter of Credit.
(a)    Any such request shall be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the applicable L/C Issuer, in their sole discretion). In the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify each L/C Issuer thereof. Each L/C Issuer shall notify the
Administrative Agent, not later than 10:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency.
(b)    Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and any L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.
Section 1.07    Change of Currency. Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.08    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans.
(d)    Existing Term Loans. The parties hereto acknowledge and agree that (i) as
of the date hereof, immediately before the effectiveness of this Agreement, the
Existing Lenders had outstanding to the Borrower under the Existing Credit
Agreement Term Loans (as defined in the Existing Credit Agreement) in the
aggregate principal amount of $30,000,000 (the “Existing Term Loans”) and
(ii) as of the Closing Date, immediately after giving effect to Section 10.20,
the Borrower has repaid in full such Existing Term Loans and all obligations
owing in connection therewith with the proceeds of Loans made hereunder.
(e)    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make revolving loans (each such loan, a “Loan”) to the
Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
immediately after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments and (ii) the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. The parties hereto acknowledge and agree that, as of
the date hereof, immediately before the effectiveness of this Agreement, no
Revolving Credit Loans (as defined in the Existing Credit Agreement) were
outstanding.
Section 2.02    Borrowings, Conversions and Continuations of Loans. Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
written Committed Loan Notice. Each such Committed Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the Borrower as provided above.
(d)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(f)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect.
(g)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
(i)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(or, if different, the date on which such L/C Issuer became an L/C Issuer
hereunder) and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into arrangements satisfactory to the L/C
Issuer with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.
(iii)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
Subject to Section 1.06:
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as such L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non‑Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
applicable L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non‑Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. On a monthly basis, each L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by such L/C Issuer as provided in Section 2.03(f).
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than (x) 12:30 p.m. on the date of any payment by the
applicable L/C Issuer under a Letter of Credit (each such date, an “Honor Date”)
if the Borrower shall have received notice of such payment prior to 10:00 a.m.
on such date or (y) if such notice has not been received by the Borrower prior
to such time on the Honor Date, then 12:30 p.m. on the Business Day immediately
following the day that the Borrower receive such notice, the Borrower shall
reimburse the applicable L/C Issuer in an amount equal to the amount of such
drawing and in the applicable currency. If the Borrower fails to so reimburse
the applicable L/C Issuer by such time, such L/C Issuer shall promptly notify
the Administrative Agent, who shall then promptly notify each Lender, of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse each
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any L/C Issuer, the Borrower,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse each L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of any L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the applicable L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, but in an any event, within three Business Days of
receipt of such copy, notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of the L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral.
(i)    Upon the request of the Administrative Agent, (A) if any L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.
(ii)    The Administrative Agent may, with respect to outstanding Letters of
Credit issued in an Alternative Currency, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
(iii)    Sections 2.05, 2.16 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05, Section 2.16 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuers (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America. Reasonable interest shall accrue on
any such cash deposit, which accrued interest shall be for the account of the
Borrower, subject to this Agreement. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to 0.125 of 1% times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and (ii) for
each standby Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (A) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (B) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Letter of Credit Fee is not paid when due, all such
overdue Letter of Credit Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit or any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate and on terms separately agreed in
writing between the Borrower and the applicable L/C Issuer (including, without
limitation, as to the time of payment of such fee), and (ii) with respect to
each standby Letter of Credit, at the rate per annum agreed upon from time to
time in writing between the Borrower and such L/C Issuer (which in the case of
Bank of America as L/C Issuer shall be the rate specified in the Fee Letter),
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
for each standby Letter of Credit shall be due and payable on the last Business
Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
Section 2.04    [Reserved].
Section 2.05    Prepayments.
(c)    Optional. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the prepayment amount
specified in such notice shall be due and payable on the date specified therein,
provided, however, that notwithstanding anything to the contrary contained
herein, any such prepayment notice may be conditioned upon the effectiveness of
other credit facilities or the closing of one or more securities offerings or
other transactions; provided further, that, the Borrower must affirmatively
rescind any such prepayment notice by a subsequent written notice to the
Administrative Agent, if the condition in an original prepayment notice shall
fail to be satisfied by the proposed effective date of such prepayment, and upon
the Administrative Agent’s receipt of such rescinding notice, shall have no
obligation to make any prepayment in respect of such earlier prepayment notice.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
(d)    Mandatory.
(i)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.
(ii)    Each prepayment of Loans pursuant to the foregoing Section 2.05(b)(i)
shall be applied in the following manner: first, ratably to the L/C Borrowings,
second, ratably to the outstanding Loans, and, third, to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the relevant L/C Issuer or the Lenders, as applicable.
Section 2.06    Termination or Reduction of Commitments.
(c)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments or Letter of Credit Sublimit, or from time
to time permanently reduce the Aggregate Commitments or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (iv) if, after giving effect to
any reduction of the Aggregate Commitments, the Letter of Credit Sublimit
exceeds the amount of the Aggregate Commitments, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.
(d)    [Reserved].
(e)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Commitments under this Section 2.06. Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees accrued hereunder until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Loans outstanding on
such date.
Section 2.08    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(a)    (a)    If any amount of principal of any Loan or L/C Borrowing is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, all outstanding Loans and L/C
Borrowings (whether or not overdue) shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid in
full (after as well as before judgment).
(iii)    If any amount (other than principal of any Loan or L/C Borrowing)
payable by the Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such overdue amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
amount is paid in full (after as well as before judgment).
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(b)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Notwithstanding anything else to the contrary contained
herein, interest hereunder shall be due no less frequently than quarterly.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceeds the Total Outstandings. The commitment
fee described in this Section 2.09(a) shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and, in the
case of the commitment fee with respect to the Aggregate Commitments, on the
last day of the Availability Period. The commitment fee described in this
Section 2.09(a) shall be calculated quarterly in arrears.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
Section 2.11    Evidence of Debt. The Credit Extensions made by each Lender or
L/C Issuer shall be evidenced by one or more accounts or records maintained by
such Lender or such L/C Issuer, as applicable, and by the Administrative Agent
in the ordinary course of business. Such accounts or records maintained by the
Administrative Agent and each Lender or L/C Issuer, as applicable, shall be
conclusive absent manifest error of the amount of the applicable Credit
Extensions to the Borrower and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any L/C Issuer and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, and maturity of its Loans and payments with
respect thereto.
(a)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. The Borrower agrees that, if an Event of Default shall have
occurred and is continuing, the Administrative Agent may (and, at the request of
the Required Lenders, the Administrative Agent shall) (A) cause each bank that
maintains any account subject to a Control Agreement or a Lockbox Agreement to
transfer, on a daily basis, all collected funds in any such account to a
Concentration Account and (B) apply any amounts on deposit in a Concentration
Account to repay Loans whenever any Loans are outstanding.
(b)    (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Revolving Facility Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Revolving
Facility Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Revolving Facility Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Revolving Facility Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Revolving Facility Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Revolving Facility Obligations owing (but not due and payable) to
such Lender at such time to (ii) the aggregate amount of the Revolving Facility
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Revolving
Facility Obligations owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time then the Lender receiving such greater proportion shall (a) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Revolving Facility Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(ii)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(iii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14    Increase in Aggregate Commitments.
(a)    Request for Increase. Provided (i) no Event of Default has occurred and
is continuing and (ii) the Borrower is in pro forma compliance with all
financial covenants set forth in Section 7.02 after giving effect to such
Commitment Increase and all amounts borrowed in connection therewith (it being
understood that for this purpose, solely with respect to the Asset Coverage
Ratio, the denominator of such ratio shall be determined based on the full
amount of all Commitments after giving effect to the applicable Commitment
Increase and not Total Outstandings), upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time
(including on the Closing Date), request an increase in the Aggregate
Commitments (each such increase, a “Commitment Increase”); provided, however,
that (x) any such request for an increase shall be in a minimum amount of
$15,000,000, (y) the Borrower may make a maximum of four (4) such requests, and
(z) after giving effect to such increase, the aggregate amount of increases to
the Aggregate Commitments pursuant to this Section 2.14(a) shall not be in
excess of $75,000,000.
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent whether or not it agrees to increase its Commitment and, if so, whether by
an amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. No Lender shall be required to participate in any increase
in the Aggregate Commitments. Any Lender that does not respond to the
Administrative Agent within a reasonable period of time (as determined by the
Administrative Agent) following any request for a Commitment Increase shall be
deemed to have declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request for a Commitment Increase. To achieve the full amount
of a requested increase, and subject to the approval of the Administrative Agent
and the L/C Issuers to the extent such approval would be required if an
assignment of Commitments were being made to such Eligible Assignee (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Commitment Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Commitment Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to any
Commitment Increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Commitment Increase Effective Date
(in sufficient copies for each Lender, to the extent requested by the
Administrative Agent or any Lender), signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such increase, and (ii)  certifying that, immediately
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) on and as of the Commitment Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b), respectively, and (B) no Event of Default has occurred
or is continuing. The Borrower shall prepay any Loans outstanding on the
Commitment Increase Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section. The Borrower shall also deliver
to any requesting Lender a replacement Note (upon the Borrower’s receipt of the
replaced Note) or a new Note evidencing the incremental amount of such increase,
as applicable, in accordance with Section 2.11.
(f)    Mortgage Amendments. Promptly upon the reasonable request (from the
perspective of a secured lender) by the Administrative Agent or the Required
Lenders through the Administrative Agent, the Borrower shall execute and deliver
(or shall cause any other applicable Loan Party to execute and deliver) any
amendment or other modification to any Mortgage as may be necessary to reflect
the maximum amount of the Aggregate Commitments hereunder (including, without
limitation, as may be increased pursuant to this Section 2.14) and pay or make
arrangements satisfactory to the Administrative Agent to pay all applicable
recording taxes, fees, charges, costs and expenses required for the filing or
recording of any such amendment or modifications.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
Section 2.15    [Reserved].
Section 2.16    Defaulting Lenders.
(a)    Amendments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payments of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.03(g), fourth, as the Borrower may request
(so long as no Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.03(g), sixth, to the
payment of any amounts owing to the Lenders, or the L/C Issuer as a result of
any final and nonappealable judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any final and nonappealable judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non‑Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.03.
(C)    With respect to any fee payable under Section 2.09 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (I) pay to each Non‑Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non‑Defaulting Lender pursuant to clause (iv)
below, (II) pay to the L/C Issuer the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (III) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non‑Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Outstanding Amount of the Loans of such Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations to exceed such Non‑Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender’s having become a Defaulting Lender, including any claim of a
Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.03(g).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Commitments (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(h)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(iv)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(v)    If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(vi)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(i)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(j)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and each L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and L/C Issuer shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, the
Administrative Agent, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the
Administrative Agent pursuant to subsection (e). A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or any L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(k)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(l)    Status of Lenders; Tax Documentation.
(a) Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine
(A)     whether or not payments made by the Borrower hereunder or under any
other Loan Document are subject to Taxes, withholding, or deduction and if
applicable, the required rate of withholding or deduction,
(B)     whether or not such Lender or L/C Issuer is subject to information
reporting requirements, and
(C)     such Lender’s or L/C Issuer’s entitlement to any available exemption
from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender or L/C Issuer by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or L/C Issuer’s status for withholding tax
purposes in the applicable jurisdictions.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(ii)(A), (ii)(B) and (v) below) shall not
be required if in the Lender’s or L/C Issuer’s reasonable judgment such
completion, execution or submission would subject such Lender or L/C Issuer to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or L/C Issuer.
(i)    Without limiting the generality of the foregoing, if the Borrower is a
“United States person,” within the meaning of Section 7701(a)(30) of the Code,
(A)    any Lender or L/C Issuer that is a “United States person,” within the
meaning of Section 7701(a)(30) of the Code, shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender or L/C
Issuer becomes a Lender or L/C Issuer under this Agreement (and from time to
time thereafter upon reasonable request of the Borrower or the Administrative
Agent) executed copies of IRS Form W‑9 certifying that such Lender or L/C Issuer
is exempt from United States federal backup withholding; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender or L/C Issuer under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(I)    in the case of a Foreign Lender claiming benefits of any income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W‑8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of United
States federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, United States federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty,
(II)    executed copies of IRS Form W‑8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W‑8BEN-E (or W-8BEN, as
applicable),
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-4 on behalf of each such direct and indirect partner, or
(V)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative on or prior to the date on which
such Foreign Lender becomes a Lender or L/C Issuer under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
(ii)    Each Lender and L/C Issuer shall promptly (A) update and deliver any
such form or certificate it previously delivered that has expired or become
obsolete or inaccurate in an respect or notify the Borrower and the
Administrative Agent in writing of its legal inability to do so, (B) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (C) take any
other such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender or L/C Issuer, and as may be reasonably
necessary (including the re‑designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender or L/C Issuer.
(iii)    The Borrower shall promptly deliver to the Administrative Agent, any
Lender or any L/C Issuer, as the Administrative Agent, such Lender, or such L/C
Issuer shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by the Borrower, as are required to be furnished by such Lender, such
L/C Issuer or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
(iv)    Each Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code), and such additional documentation
reasonably requested by the Borrower or the Administrative Agent, in each case,
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or L/C Issuer
has complied with such Lender’s or L/C Issuer’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders and L/C Issuers hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
(m)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or any L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(n)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension or to convert Base Rate Loans to Eurodollar Rate Loans, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04    Increased Costs.
(e)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;
(ii)    subject the Administrative Agent, any Lender or any L/C Issuer to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurodollar Rate Loan made by it,
or change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Administrative Agent, such Lender or such L/C Issuer); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(f)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.
(g)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(h)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(f)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(g)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(h)    any failure by the Borrower to make payment of drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or
(i)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then, at the request of
Borrower, such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), or if
any Lender is a Non‑Consenting Lender or a Defaulting Lender or otherwise gives
notice pursuant to Section 3.02, the Borrower may replace such Lender in
accordance with Section 10.13.
Section 3.07    Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.
Section 3.08    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Subsidiary Guaranty, or the grant of the security interest under
any Loan Document, by such Loan Party, becomes effective with respect to any
Secured Hedge Agreement, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed by each other Loan Party from time to time to honor all
of its obligations under its Subsidiary Guaranty and the other Loan Documents in
respect of such Secured Hedge Agreement (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a Guaranty of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Secured Party
for all purposes of the Commodity Exchange Act.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(m)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Arranger, Administrative
Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    executed counterparts of the Second Omnibus Amendment to Collateral
Documents, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower, together with:
(A)    certificates representing the Pledged Equity Interests accompanied by
undated transfer powers executed in blank or, if any of the Pledged Equity
Interests shall be uncertificated securities (as defined in Article 8 of the
UCC), confirmation and evidence satisfactory to the Administrative Agent that
the security interest in such uncertificated securities has been transferred to
and perfected by the Administrative Agent for the benefit of the Secured Parties
in accordance with Section 9‑106 of the Uniform Commercial Code, and instruments
evidencing the debt instruments pledged pursuant to the Collateral Documents, if
any, indorsed in blank;
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement
(as amended, including, without limitation, by the Second Omnibus Amendment to
Collateral Documents);
(C)    copies of any other Uniform Commercial Code, judgment, tax lien,
intellectual property, or other searches reasonably requested by the
Administrative Agent with respect to the Collateral, together with copies of the
financing statements (or similar documents) disclosed by such searches, and
accompanied by evidence that any Liens indicated in any such financing statement
that are not permitted by Section 7.01 have been or contemporaneously will be
released or terminated (or otherwise provided for in a manner reasonably
acceptable to the Administrative Agent); and


(D)    evidence that all other action, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Documents have been taken (including receipt
of duly executed payoff letters, UCC‑3 termination statements and consent
agreements) or arrangements therefor satisfactory to the Administrative Agent
shall have been made;
(iv)     the Fourth Mortgage Amendment, covering each of the Specified Barge
Rigs listed on Schedule 5.07(A) (other than Parker Drilling 30-B), duly executed
by the appropriate Loan Party, together with:
(D)    evidence that counterparts of the Fourth Mortgage Amendment have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording with the United States Coast Guard and all other filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien on the Specified Barge Rigs
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or arrangements for such payment
satisfactory to the Administrative Agent shall have been made); and
(E)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken, including delivery of an
abstract of title, certificate of ownership, copy of certificate of
documentation, and copy of certificate of financial responsibility (for each
jurisdiction where applicable) with respect to each Specified Barge Rig;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
(vi)    such documents, agreements and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Borrower and each Subsidiary Guarantor is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vii)    a favorable opinion of Baker Botts L.L.P., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering such customary
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
(viii)    a favorable opinion of J. Edward Menger, deputy general counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, covering
such customary matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
(ix)    a certificate of a Responsible Officer of the Borrower either
(1) attaching copies of all consents (including, without limitation, from any
Governmental Authority, shareholder or other third-party), licenses and
approvals required in connection with the execution, delivery and performance by
any Loan Party and the validity against any Loan Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect (except that the following consents do not need to be attached
to such certificate to the extent delivered to the Administrative Agent as
attachments to any other certificate delivered on the Closing Date: (A) any
consents of a member or partner of a Loan Party that is required with respect to
the pledge of equity under such Loan Party’s Organization Documents and (B) any
resolutions by each Loan Party’s governing body authorizing and approving the
Loan Documents), or (2) stating that no such consents, licenses or approvals are
so required;
(x)    a certificate of a Responsible Officer certifying that there are (1) no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or (2) ongoing, pending or threatened
investigation known to the Borrower, in each case, in any court or conducted
before or by any arbitrator or Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or the extensions of credit contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect;
(xi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since December
31, 2013 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(xii)    copies of the Audited Financial Statements and unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for each fiscal quarterly period ended subsequent to December 31,
2013 as to which such financial statements are available, accompanied by a
certificate of a Responsible Officer of the Borrower;
(xiii)    projections of the revenues, expenses, and cash flows of the Borrower
covering the period from January 1, 2015 through December 31, 2019, prepared on
a quarterly basis for the fiscal year ending on December 31, 2015 and an annual
basis for each fiscal year December 31, 2016, December 31, 2017, December 31,
2018 and December 31, 2019 (the “Initial Projections”), prepared by a
Responsible Officer of the Borrower having responsibility over financial
matters, all in form and substance satisfactory to the Administrative Agent;
(xiv)    the Initial Appraisal Report;
(xv)    a certificate from the chief financial officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that, as of the Closing Date, the Loan Parties, on a consolidated basis, are,
and immediately after giving effect to the transactions contemplated by this
Agreement and the incurrence of all Indebtedness and obligations being incurred
in connection herewith will be, Solvent;
(xvi)    [reserved];
(xvii)    all documentation and other information with respect to the Loan
Parties required by regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including without limitation
the USA Patriot Act;
(xviii)    evidence and documentation (including payoff letters, if applicable)
satisfactory to the Administrative Agent that, prior to or substantially
concurrently with the Closing Date, the Refinancing has occurred in a manner and
pursuant to documentation satisfactory to the Administrative Agent in its
reasonable discretion; and
(xix)    such other assurances, certificates (including a perfection
certificate, if requested), documents, reports (including any environmental
reports), consents or opinions as the Administrative Agent, the L/C Issuers, or
any Lender reasonably may require.
(n)    The Administrative Agent, Lenders and Arranger shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, without limitation, all filing and recording fees and Taxes and, to
the extent invoiced prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including all such reasonable fees, charges and disbursements of
counsel to the Administrative Agent, paid directly to such counsel if requested
by the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document (a draft of which such Lender has reviewed) or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender and of each L/C Issuer to make any Credit Extension is subject to the
following conditions precedent:
(c)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and (b), respectively.
(d)    No Default then exists, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(e)    In the case of any request for a Borrowing, the Administrative Agent
shall have received a Committed Loan Notice, and in the case of any request for
an L/C Credit Extension, the Administrative Agent and the applicable L/C Issuer
shall have received a Letter of Credit Application, in each case, in accordance
with the requirements hereof.
(f)    In the case of a Credit Extension in the form of any Letter of Credit to
be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the applicable L/C Issuer would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
Each request for a Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 5.01    Existence; Compliance with Law. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the laws of the jurisdiction of its organization or formation, (b) has the
requisite power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
Section 5.02    Power; Authorization; Enforceable Obligations. Each Loan Party
has the requisite power and authority to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to, approval or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
(a) the borrowings hereunder or the consummation of the Refinancing, (b) the
execution, delivery, performance, validity or enforceability against any Loan
Party of this Agreement or any of the other Loan Documents, (c) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(d) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (e) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except, in each case, (i) consents, authorizations, filings and notices
described in Schedule 5.02, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect (except as noted on
Schedule 5.02), (ii) the filings referred to in Section 5.18, (iii) in the case
of any authorization, approval, action, notice or filing from or with a Person
other than a Governmental Authority, the failure to have could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and (iv) for matters that may be required after the Closing Date in the ordinary
course of conducting the business of the Borrower or any Subsidiary thereof.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 5.03    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law nor any material Contractual Obligation of the Borrower or
any of its Subsidiaries, including, without limitation, arising under any of the
Indentures or other material debt instrument, and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.04    No Material Litigation. No litigation, investigation, claim or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower after due and diligent investigation,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, or (b) except as specifically disclosed in
Schedule 5.04, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and there has been no adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.04.
Section 5.05    Financial Statements; No Material Adverse Effect. The Audited
Financial Statements, reported on by and accompanied by an unqualified report
from an independent certified public accounting firm of national reputation,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at December 31, 2012 and December 31, 2013,
as applicable, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended.
(c)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries at September 30, 2014, and the related unaudited consolidated
statements of income and cash flows for the period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the quarterly period then
ended (subject to the absence of footnotes and normal year-end audit
adjustments).
(d)    All such financial statements described in subsections (a) and (b) of
this Section, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the applicable accounting firm and disclosed
therein). As of the Closing Date, the Borrower and its Subsidiaries do not have
any material Guarantees, contingent liabilities and liabilities for taxes
(except for any such tax liabilities to taxing authorities outside of the United
States which are not, in the aggregate, material to the Borrower and its
Subsidiaries taken as a whole) or any long-term leases or unusual forward or
long-term commitments, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries at September 30, 2014, and the related
unaudited consolidated statements of income and cash flows for the period ended
on such date, and which should be so reflected in accordance with GAAP. During
the period from December 31, 2013 to and including the Closing Date, there has
been no Disposition by the Borrower or any of its Subsidiaries of any material
part of its business or Property, except as reflected in the financial
statements described in subsections (a) and (b) of this Section which were
delivered prior to the Closing Date.
(e)    Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(f)    The Projections which have been furnished to the Administrative Agent
and/or the Lenders have been prepared in good faith based upon reasonable
assumptions at the time such Projections were prepared, it being understood by
the Lenders that such Projections are as to future events and are not to be
viewed as facts, that such Projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given by the Borrower that any of such Projections will be
realized and that actual results during the period or periods covered by such
Projections may differ significantly from the projected results and such
differences may be material.
Section 5.06    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any of its Contractual Obligations in any
respect that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
Section 5.07    Ownership of Property; Liens. Each Loan Party has good record
and marketable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material Property, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such Property is subject to any Lien except Liens
permitted by Section 7.01. Schedule 5.07 sets forth a complete and accurate
list, as of the Closing Date, of all land rigs and barge rigs located and
operating in the continental United States, Alaska or Gulf of Mexico waters
subject to U.S. state or federal jurisdiction owned by each Loan Party and each
of its Subsidiaries, showing as of the Closing Date the record owner and
registration number as presented on any certificate of title or contained in the
official records of the National Vessel Documentation Center of the United
States Coast Guard, as applicable.
Section 5.08    Intellectual Property. Each Loan Party owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted; no material claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any valid basis for any such claim; and
the use of such Intellectual Property by the Borrower and its Subsidiaries does
not infringe on the rights of any Person in any material respect.
Section 5.09    Taxes. Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all material Federal, state and other tax returns
and reports that are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other material taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted in each case, with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); and no tax Lien has been filed (except as
permitted by Section 7.01(a)), and, to the knowledge of the Borrower, no claim
is being asserted, with respect to any such tax, fee or other charge (other than
any such Liens and claims in favor of taxing authorities outside of the United
States which are not, in the aggregate, material to the Borrower and its
Subsidiaries taken as a whole). Neither the Borrower nor any Subsidiary thereof
is party to any tax sharing agreement.
Section 5.10    Federal Regulations. No part of the proceeds of any Loans or
drawings under any Letter of Credit will be used in violation of Regulation U
issued by the FRB as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the FRB. No Loan
Party is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB).
Section 5.11    Labor Matters. There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.
Section 5.12    ERISA Compliance. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws, except where such non‑compliance has not had and could not
reasonably be expected to have a Material Adverse Effect. The base prototype
plan document which each Plan that is intended to qualify under Section 401(a)
of the Code uses an opinion letter from the IRS, or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, the Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
(a)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(b)    Except to the extent such event could not reasonably be expected to have
a Material Adverse Effect: (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(c)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), each Foreign Plan is in compliance in all material
respects with the provisions of the applicable law or terms of the applicable
Foreign Government Scheme or Arrangement and no Foreign Benefit Event has
occurred or is reasonably expected to occur, except where such non‑compliance or
occurrence has not had and could not reasonably be expected to have a Material
Adverse Effect.
Section 5.13    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the FRB) which limits its ability to incur Indebtedness.
Section 5.14    Subsidiaries. The Subsidiaries listed on Schedule 5.14
constitute all of the Subsidiaries of the Borrower at the Closing Date.
Schedule 5.14 sets forth as of the Closing Date the name and jurisdiction of
incorporation and, in the case of each Loan Party, the U.S. taxpayer
identification number of each such Subsidiary and, as to each, the percentage of
each class of Equity Interest owned by each Loan Party. All of the outstanding
Equity Interests in the Subsidiaries of the Borrower have been validly issued,
and (to the extent applicable) fully paid and non‑assessable. All of the
outstanding Pledged Equity Interests that are Collateral are owned free and
clear of all Liens except those created under the Collateral Documents. As of
the Closing Date, the Borrower does not directly or indirectly own any Equity
Interest in any corporation, limited partnership or limited liability company
(or other business entity) other than those specifically disclosed in
Schedule 5.14. Schedule 5.14 identifies as of the Closing Date each Material
Subsidiary, Immaterial Subsidiary, Project Finance Subsidiary and Excluded
Subsidiary.
(a)    As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than Equity
Interests granted to employees and/or directors) of any nature relating to any
Equity Interests of the Borrower or any Subsidiary, except as disclosed on
Schedule 5.14.
Section 5.15    Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for the (i) retirement of certain indebtedness in relation
to the Existing Credit Agreement and (ii) to provide liquidity for capital
expenditures, working capital and for ongoing general corporate purposes for the
Borrower and its Subsidiaries not in contravention of any Law.
Section 5.16    Environmental Matters. Other than as set forth on Schedule 5.16
and exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:
(a)    The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, licensed or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
(b)    Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased, licensed or operated by the Borrower or
any of its Subsidiaries, or at any other location (including, without
limitation, any location to which Hazardous Materials have been sent for re‑use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law or otherwise result in costs
to the Borrower or any of its Subsidiaries, or (ii) interfere with the
Borrower’s or any of its Subsidiaries’ continued operations, or (iii) impair the
fair saleable value of any real property owned or leased by the Borrower or any
of its Subsidiaries.
(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower or any of its Subsidiaries will be, named as a party
that is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened in writing.
(d)    Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the CERCLA or any similar Environmental Law, or with
respect to any Hazardous Material.
(e)    Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
(f)    Neither the Borrower nor any of its Subsidiaries has assumed or retained,
by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Material other than indemnity obligations in the ordinary course of
business.
Section 5.17    Accuracy of Information, etc. No written statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or the other Loan Documents or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other information so
furnished), contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein, taken as a whole, not materially misleading in light of the
circumstances under which made; provided that with respect to the Projections,
the Borrower only makes the representation and warranty set forth in
Section 5.05(e).
Section 5.18    Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein and
proceeds thereof. As applicable to Loan Parties on the Closing Date, when
financing statements in appropriate form are filed in the offices specified on
Schedule 5.18, the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than the Specified Barge Rigs covered by a Mortgage)
and the proceeds thereof, as security for the Secured Obligations (as defined in
the Security Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.01), to the extent such security
interest can be perfected by any filing of UCC financing statements. When any
Mortgage is filed for recording in the National Vessel Documentation Center of
the United States Coast Guard located in Falling Waters, West Virginia, such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Specified Barge Rigs
and such other Collateral described therein and the proceeds thereof, as
security for the Secured Obligations (as defined in the applicable Mortgage), in
each case prior and superior in right to any other Person (except Liens
permitted by Section 7.01).
Section 5.19    Solvency. As of the Closing Date, the Loan Parties, on a
consolidated basis, are, and immediately after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith will
be, Solvent.
Section 5.20    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates, except to the extent that reasonable self-insurance meeting
the same standards is maintained with respect to such risks, and which insurance
meets the requirements of the Mortgages.
Section 5.21    OFAC/Sanctions. Except as described on Schedule 5.21, no Loan
Party, nor, to the knowledge of any Loan Party, any Related Party, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, (iii) is
located, organized or residing in any Designated Jurisdiction, or (iv) is or has
been (within the previous five years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan or Letter of Credit, nor the
proceeds from any Loan or Letter of Credit, has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, the Arranger,
the Administrative Agent or the L/C Issuer) of Sanctions.
Section 5.22    Anti-Corruption Laws. Except as previously disclosed by Borrower
and its Subsidiaries in public filings, the Loan Parties have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar applicable anti-corruption
legislation in other jurisdictions in all material respects and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
ARTICLE VI    

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
(other than any Immaterial Subsidiary) to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent (which
shall promptly furnish to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:
(i)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by independent certified public accountants of nationally recognized
standing; and
(j)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year‑end audit
adjustments and the absence of footnotes);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) and (b) above at the times specified
therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent (which shall promptly furnish to each Lender), or, in the case of
clause (f), to the relevant Lender (and/or Administrative Agent if making such
request itself), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(j)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
(k)    concurrently with the delivery of any financial statements pursuant to
Section 6.01, a duly completed and executed Compliance Certificate; provided
that, it is understood such Compliance Certificate shall, among other
provisions, contain certifications of a Responsible Officer of the Borrower
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate.
(l)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively and together with the Initial Projections, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections comply with
the representations set forth in Section 5.05(e);
(m)    no later than three (3) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Indentures;
(n)    within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
(o)    backup information in respect of the calculation of the Asset Coverage
Ratio as the Administrative Agent may from time to time reasonably request; and
(p)    promptly, such additional financial and other information as any Lender
through the Administrative Agent or the Administrative Agent itself may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i)  if so requested by the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. If so requested by the Administrative
Agent or any Lender, the Borrower shall be required to provide paper copies of
the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials,
projections and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak, ClearPar, IntraLinks or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to any of the Borrower or its respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
the Borrower Materials as not containing any material non‑public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(iv) the Administrative Agent and the Arranger shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Section 6.03    Notices. Promptly notify the Administrative Agent (which shall
promptly furnish such notice to each Lender) of:
(c)    the occurrence of any Default or Event of Default;
(d)    any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect or (ii) litigation, investigation or proceeding
which may exist at any time between the Borrower or any of its Subsidiaries and
any Governmental Authority that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
(e)    any litigation, investigation by a third-party (excluding, for the
avoidance of doubt, any internal investigations) or proceeding affecting the
Borrower or any of its Subsidiaries (i) in which the amount involved is
$10,000,000 or more and not covered by insurance or (ii) in which injunctive or
similar relief is sought which, if granted, could reasonably be expected to have
a Material Adverse Effect;
(f)    as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know of the occurrence of any ERISA Event or Foreign
Benefit Event that has had or could reasonably be expected to have a Material
Adverse Effect; and
(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or relevant Subsidiary
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
Section 6.04    Conduct of Business and Maintenance of Existence, etc. (a)
(i) Preserve, renew and keep in full force and effect its legal existence
(except as otherwise permitted under this Agreement) and (ii) take all
reasonable action to maintain all rights, privileges and franchises useful and
necessary in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.04 and except, in the case of the foregoing
clause (ii), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 6.05    Maintenance of Property; Insurance. (a) Keep all material
Property and systems useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted, and (b) maintain with
financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against at least such risks (but including
in any event public liability and product liability) as are usually insured
against in the same general area by companies engaged in the same or a similar
business. The Borrower shall furnish certificates, policies and endorsements to
Administrative Agent as Administrative Agent shall reasonably require as proof
of such insurance, and, if the Borrower fails to do so, Administrative Agent is
authorized, but not required, to obtain such insurance at the expense of the
Borrower. All policies shall provide for at least thirty (30) days prior written
notice to Administrative Agent of any cancellation or reduction of coverage and
that Administrative Agent may act as attorney-in-fact for the Borrower in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. The
Borrower shall cause Administrative Agent to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and the Borrower shall obtain non‑contributory lender’s loss
payable endorsements to all insurance policies in form and substance
satisfactory to Administrative Agent. Such lender’s loss payable endorsements
shall specify that the proceeds of such insurance shall be payable to
Administrative Agent, for the ratable benefit of the Secured Parties, as its
interests may appear and further specify that Administrative Agent shall be paid
regardless of any act or omission by the Borrower or any of its Affiliates. The
Administrative Agent, at its option, may apply any insurance proceeds received
by Administrative Agent at any time while any Event of Default shall have
occurred and be continuing to the cost of repairs or replacement of Collateral
and/or, to payment of the Obligations, whether or not then due, in any order and
in such manner as Administrative Agent may determine or hold such proceeds as
cash collateral for the Obligations.
Section 6.06    Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent and any Lender (accompanied by any other Lender that so
elects) to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time, upon
reasonable prior notice, and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and with its independent
certified public accountants (it being understood that all such notices shall be
given through the Administrative Agent and shall be coordinated with any other
such notices to the extent reasonably possible), in each case no more often than
twice in any calendar year in the aggregate for all Lenders unless an Event of
Default shall have occurred and be continuing. The chief financial officer (or
other Responsible Officer) of the Borrower and/or his or her designee shall be
afforded the opportunity to be present at any meeting of the Administrative
Agent or the Lenders and such accountants.
Section 6.07    Environmental Laws. Comply in all respects with, and take all
reasonable action to ensure compliance in all respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all respects with and maintain, and take all reasonable action to
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that any
failures to so comply or maintain could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 6.08    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all other lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, in each case, where non‑payment thereof could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
Section 6.09    Additional Collateral; Additional Subsidiary Guarantors. With
respect to any Specified Personal Property acquired after the Closing Date as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly following such acquisition (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
Security Agreement or Mortgages or such other documents as the Administrative
Agent reasonably deems necessary to grant to the Administrative Agent, for the
benefit of the Secured Parties, a Lien in such Property, (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority Lien in such Property, subject
to Permitted Liens, including without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by Law or as may be requested by the Administrative Agent and the recording of
such amendment or supplement with the United States Coast Guard, if applicable,
and (iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
(b)    With respect to any new Material Subsidiary (other than an Excluded
Subsidiary or a Project Finance Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include (1) any
existing Material Subsidiary that ceases to be an Excluded Subsidiary and a
Project Finance Subsidiary and (2) any existing Subsidiary (that is not an
Excluded Subsidiary or a Project Finance Subsidiary) that ceases to be an
Immaterial Subsidiary), by the Borrower or any of the Subsidiary Guarantors,
promptly following such creation or acquisition, (i) cause such Subsidiary
(A) to become a party to the Subsidiary Guaranty and the Security Agreement,
(B) in the case of any such Subsidiary owning a Specified Barge Rig, to execute
and deliver a new Mortgage or an amendment to any existing Mortgage to include
as covering such Specified Barge Rig, and (C) in the case of any Domestic
Subsidiary, to take such actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority Lien in the Collateral described in the Security Agreement or the
applicable Mortgage (or amendment to an existing Mortgage), as the case may be,
with respect to such Subsidiary (subject to Permitted Liens), including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Security Agreement or by law or as may be reasonably
requested by the Administrative Agent and the recording of such Mortgage or
amendment to a Mortgage with the United States Coast Guard, if applicable, and
(ii) if reasonably requested by the Administrative Agent deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
Section 6.10    [Reserved].
Section 6.11    Cash Management Systems. Within 30 days after the opening by the
Borrower or any Subsidiary Guarantor of any deposit account, securities account,
lockbox account, concentration account, collection account or disbursement
account, in each case other than any Immaterial Account or Excluded Account, in
the United States, deliver to the Administrative Agent a schedule (a
“Supplemental Account Identification Schedule”) which provides, in respect of
each such account opened since the Closing Date (i) the name and location of
each bank and securities intermediary at which the Borrower or such Subsidiary
Guarantor maintains a deposit account, securities account, lockbox account,
concentration account, collection account or disbursement account in the United
States and (ii) the account number and account name or other relevant
descriptive data with respect to each such account and such other information
with respect to each such account as the Administrative Agent shall reasonably
request.
(d)    On or before the date which is 30 days after the delivery of any
Supplemental Account Identification Schedule, or such longer period as agreed to
by the Administrative Agent, cause to be delivered to the Administrative Agent a
Control Agreement and/or a Lockbox Agreement with respect to each account
described in such Supplemental Account Identification Schedule which the
Administrative Agent reasonably requires in its sole discretion to be subject to
such an agreement, in each case duly executed and delivered by the Borrower or
the relevant Subsidiary Guarantor and by the bank or securities intermediary
that maintains such account.
(e)    Cause all proceeds of any Collateral in every form, including, without
limitation, cash, checks, wire transfers and other forms of receipts, to be
deposited promptly in a collection account or lockbox account (i) in respect of
which a Control Agreement and/or Lockbox Agreement, as appropriate, is in effect
and (ii) which, at any time after an Event of Default has occurred and is
continuing, is used solely for the purpose of receiving proceeds of Collateral.
Section 6.12    Appraisal of Collateral. Permit the Administrative Agent to, at
the times set forth in the next sentence, require an appraisal of the Collateral
at the Borrower’s expense with such appraisal to be prepared by a third-party
collateral appraiser selected by the Administrative Agent in its sole reasonable
discretion. On or following the date that is 18 months after the Closing Date,
the Administrative Agent may (or shall at the request of any Lender) request
such an appraisal to be delivered within 60 days of such request (or such longer
period of time as the Administrative Agent may agree in its sole discretion) and
the Administrative Agent may (or shall at the request of any Lender) make a
similar request on or following every 18 month anniversary of the Closing Date
thereafter. For the avoidance of doubt, this Section 6.12 shall not prohibit the
Borrower from requesting additional third-party appraisals of specific acquired
assets in interim periods between any requests made pursuant to the preceding
sentence, subject to the approval of and selection of an appraiser by the
Administrative Agent, in each case in its sole reasonable discretion.
Section 6.13    Casualty and Condemnation. (a) Furnish to the Administrative
Agent written notice promptly, and in any event within five (5) Business Days of
the occurrence, of any Casualty Event affecting Collateral reasonably expected
by the Borrower to result in Net Loss Proceeds in excess of $5,000,000 and (b)
ensure that the Net Loss Proceeds of any such event (whether in the form of
insurance proceeds or otherwise) are collected and applied in accordance with
the applicable provisions of the Loan Documents.
Section 6.14    Anti-Corruption Laws; Sanctions. Except as previously disclosed
by Borrower and its Subsidiaries in public filings, ensure that the Borrower and
its Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar applicable anti-corruption legislation in other jurisdictions in all
material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Laws.
Section 6.15    Further Assurances; Post-Closing Deliveries. (a) Deliver all of
the Collateral Documents, and any other document, instrument, agreement,
recording or filing listed on Schedule 6.15 within the timeframe indicated
therein and (b) from time to time execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by any Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
The Borrower agrees to execute, deliver and cause to be recorded such amendments
to the Mortgages as the Hedge Banks or Cash Managements Banks may reasonably
request to secure the Obligations under the Secured Hedge Agreements and Secured
Cash Management Agreements, respectively, by the Mortgages. Upon the exercise by
the Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
ARTICLE VII    

NEGATIVE COVENANTS
Until the Termination Date, the Borrower shall not, nor shall it permit any
Subsidiary (other than any Immaterial Subsidiary) to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(q)    Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;
(r)    Landlords’, carriers’, warehousemen’s, mechanics’, repairmen’s,
laborers’, seamen’s, preferred maritime and materialmen’s liens or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(s)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(t)    deposits to secure the payment or performance of bids, tenders,
government contracts, trade contracts (other than for borrowed money), leases,
statutory or regulatory obligations, surety and appeal bonds, performance bonds,
insurance obligations and other obligations of a like nature incurred in the
ordinary course of business;
(u)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
(v)    Liens in existence on the date hereof listed on Schedule 7.01(f),
securing Indebtedness permitted by Section 7.03(d), provided that no such Lien
is spread to cover any additional Property after the Closing Date other than all
or part of the same property or assets (plus improvements, accessions, proceeds
or distributions and directly related general intangibles in respect thereof)
that secured or, under the written arrangements under which the original Lien
arose, could secure the Indebtedness;
(w)    Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.03(c) incurred for the purpose of financing all
or any part of the acquisition purchase price or cost of construction, design,
repair, replacement, installation, or improvement of property, plant or
equipment used in the business of the Borrower or such Subsidiary (whether
through the direct purchase of such assets or the Equity Interests of the Person
owning such assets (but no other material assets)), provided that (i) such Liens
shall be created prior to or within 120 days after such acquisition,
construction or other event, (ii) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness (plus
improvements, accessions, proceeds or distributions and directly related general
intangibles in respect thereof) and (iii) the amount of Indebtedness secured
thereby is not increased;
(x)    Liens created pursuant to the Collateral Documents;
(y)    any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(z)    Liens not otherwise permitted by this Section 7.01 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Subsidiaries) $20,000,000 at any one
time; provided that no such Lien shall extend to or cover any Eligible Domestic
Accounts Receivable, Eligible Rental Equipment, Eligible Specified Rigs, or
Equity Interests comprising Collateral;
(aa)    judgment Liens not giving rise to an Event of Default under
Section 8.01(h);
(bb)    Liens upon specific items of inventory or other goods of the Borrower or
any Subsidiary securing such Person’s obligations in respect of bankers
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods;
(cc)    Liens securing reimbursement obligations with respect to commercial
letters of credit that encumber documents and other property or assets relating
to such letters of credit and products and proceeds thereof;
(dd)    Liens on assets of Excluded Subsidiaries to secure Indebtedness and
related obligations of such Excluded Subsidiary; provided that the Indebtedness
is permitted by the terms of Section 7.03(c), (d), (f) or (g) of this Agreement
to be incurred by such Excluded Subsidiary;
(ee)    Liens on Property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Subsidiary of the Borrower
or otherwise becomes a Subsidiary of the Borrower; provided that such Liens were
in existence prior to the contemplation of such merger or consolidation or such
Person becoming a Subsidiary of the Borrower and do not extend to any assets
other than those of such Person;
(ff)    Liens on Property existing at the time of acquisition of the Property by
the Borrower or any Subsidiary of the Borrower; provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any assets other than such acquired property (plus improvements, accessions,
proceeds or distributions and directly related general intangibles in respect
thereof);
(gg)    Liens securing Refinancing Debt incurred to refinance Indebtedness that
was previously so secured; provided that (i) no such Lien is on Collateral and
(ii) any such Lien is limited to all or part of the same property or assets
(plus improvements, accessions, proceeds or distributions and related general
intangibles in respect thereof) that secured the Indebtedness being refinanced;
(hh)    Liens that secure Non‑Recourse Debt that encumber the Property financed
by such Indebtedness (plus improvements, accessions, proceeds or distributions
and directly related general intangibles in respect thereof);
(ii)    Liens on the assets of any Project Finance Subsidiary;
(jj)    Liens on and pledges of the Equity Interests of any joint venture or
Project Finance Subsidiary owned by the Borrower or any Subsidiary of the
Borrower to the extent securing Indebtedness or other obligations of such joint
venture or Project Finance Subsidiary;
(kk)    Liens arising from the deposit of funds or securities in trust for the
purpose of defeasing Indebtedness;
(ll)    Liens permitted under the Mortgages;
(mm)    Liens on Property or assets under construction (and related rights) in
favor of the contractor or developer;
(nn)    Liens arising under the Senior Notes Indentures in favor of the trustee
for its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Indebtedness permitted to be
incurred under this Agreement, provided that such Liens are solely for the
benefit of the trustees, agents or representatives in their capacities as such
and not for the benefit of the holders of such Indebtedness;
(oo)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non‑consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness; and
(pp)    maritime liens for crew wages or for salvage and general average and
similar liens, each of which is in respect of obligations that are not
delinquent for a period of more than 30 days or are being contested in good
faith by appropriate proceedings;
provided, however, nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender that any Indebtedness subject to or secured
by any Lien, right or other interest permitted under subsections (a) through (z)
above ranks in priority to any Obligation.
Section 7.02    Financial Condition Covenants.
(h)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed 4.00:1.00.
(i)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 2.50:1.00.
(j)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed 1.50:1.00.
(k)    Asset Coverage Ratio. Permit the Asset Coverage Ratio as at the last day
of each fiscal quarter of the Borrower to be less than 1.25:1.00.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(g)    Indebtedness of any Loan Party pursuant to any Loan Document;
(h)    Indebtedness (i) of the Borrower to any Subsidiary (other than an
Excluded Subsidiary or a Project Finance Subsidiary) and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary (other than an Excluded
Subsidiary or a Project Finance Subsidiary) and (ii) of any Subsidiary to any
Loan Party or other Subsidiary;
(i)    Indebtedness (including, without limitation, in respect of Capitalized
Leases and Synthetic Lease Obligations) secured by Liens permitted by
Section 7.01(g), (i) of the Borrower or any of its Subsidiaries (excluding
Foreign Subsidiaries and Project Finance Subsidiaries) in an aggregate principal
amount not to exceed the greater of $50,000,000 and 5.00% of Consolidated
Tangible Assets at any one time outstanding and (ii) of any Foreign Subsidiaries
(excluding Project Finance Subsidiaries), in an aggregate principal amount not
to exceed $150,000,000 at any time outstanding; provided that, with respect to
this clause (ii), as of the date of incurrence of such Indebtedness and
immediately after giving effect thereto, the Consolidated Senior Secured
Leveraged Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 1.00:1.00;
(j)    Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(d);
(k)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
permitted under this Section 7.03 (excluding (A) Guarantees of Indebtedness
permitted under Section 7.03(h) and (i) and (B) Guarantees by the Borrower or
any Subsidiary Guarantor of Indebtedness permitted by Section 7.03(c)(ii));
(l)    Indebtedness represented by agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price, or similar
obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets, or Equity Interests of the Borrower or any
Subsidiary; provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Borrower and its Subsidiaries in connection with such Disposition;
(m)    any Indebtedness (the “Refinancing Debt”) the Net Cash Proceeds of which
are to be used (A) to redeem, refinance, replace, defease, discharge, refund,
renew, extend or otherwise retire for value any Indebtedness referred to in
clauses (c), (d) or (m) or any Refinancing Debt incurred pursuant to this
Section 7.03(g), without any shortening of the maturity of any principal amount
of the Indebtedness refinanced (the “Refinanced Indebtedness”) or (B) to pay
premiums, fees or expenses payable in connection with any such refinancing,
refunding, renewal or extension. The proceeds of the Refinancing Debt shall be
used substantially concurrently with the incurrence thereof to redeem,
refinance, replace, defease, discharge, renew, extend, refund or otherwise
retire for value the Refinanced Indebtedness, unless the Refinanced Indebtedness
is not then due and is not redeemable or prepayable at the option of the obligor
thereof or is redeemable or prepayable only with notice, in which case such
proceeds shall be held in a segregated account of the obligor of the Refinanced
Indebtedness until the Refinanced Indebtedness becomes due or redeemable or
prepayable or such notice period lapses and then shall be used to refinance the
Refinanced Indebtedness;
(n)    Non‑Recourse Debt;
(o)    Project Financing incurred by Project Finance Subsidiaries;
(p)    Subordinated Debt, provided that, as of the date of incurrence of such
Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00;
(q)    Convertible Debt, provided that, as of the date of incurrence of such
Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00;
(r)    additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) in an aggregate principal
amount (for the Borrower and all such Subsidiaries) not to exceed $125,000,000
at any one time outstanding, as long such Indebtedness: (i) has a scheduled
maturity occurring after the Maturity Date, (ii) contains terms (including
covenants and events of default) no more restrictive, taken as a whole, to the
Borrower and its Subsidiaries than those contained in this Agreement, and
(iii) has no scheduled amortization occurring prior to the Maturity Date;
(s)    the Senior Notes; and
(t)    Indebtedness in respect of Swap Contracts permitted under Section 7.13
and Cash Management Agreements.
Section 7.04    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business except that:
(c)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor (provided that (i) the
Subsidiary Guarantor shall be the continuing or surviving Person or
(ii) simultaneously with such transaction, the continuing or surviving Person
shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 6.09 in connection therewith);
(d)    any Subsidiary may merge with any other Subsidiary (or any Person that
becomes a Subsidiary contemporaneously with such merger) so long as, in the case
of any merger involving a Subsidiary Guarantor, the surviving Person shall be
(or shall contemporaneously become) a Subsidiary Guarantor;
(e)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary (so
long as, in the case of any such Disposition by a Subsidiary Guarantor, the
Subsidiary to whom such assets are disposed of is a Subsidiary Guarantor) and
may be dissolved following such Disposition;
(f)    any Excluded Subsidiary or Immaterial Subsidiary may Dispose of any or
all of its assets and may be dissolved following such Disposition;
(g)    the Equity Interests of any Excluded Subsidiary or Immaterial Subsidiary
may be Disposed of or issued to any other Person; and
(h)    the Borrower and any Subsidiary may merge or consolidate with any other
Person (other than the Borrower or any Subsidiary) provided that, with respect
to each merger or consolidation made pursuant to this Section 7.04(f):
(i)    no Default exists or would result therefrom;
(ii)    the merger or consolidation is not hostile;
(iii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;
(iv)    the requirements of Section 6.09 are satisfied;
(v)    the Borrower or such Subsidiary shall be the survivor; and
(vi)    the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such merger or consolidation
is to be consummated (or such shorter period of time as may be agreed to by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this Section 7.04(f)
have been satisfied or will be satisfied on or prior to the date on which such
merger or consolidation is consummated;
provided, further, that, for avoidance of doubt, any such merger or
consolidation that would result in a Change of Control shall cause a Default
under Section 8.01(k).
Section 7.05    Disposition of Property. Dispose of (i) any Eligible Specified
Rig, (ii) any Eligible Domestic Accounts Receivable or (iii) any Eligible Rental
Equipment, in each case whether now owned or hereafter acquired, or issue or
Dispose of any Equity Interest of any Person that directly or indirectly owns
any of the foregoing, except:
(b)    Dispositions permitted by Section 7.04;
(c)    the Disposition of obsolete or worn out property, or property that is no
longer used or useful in such Person’s business, in the ordinary course of
business;
(d)    the Disposition of inventory or other assets in the ordinary course of
business or consistent with past practice;
(e)    Dispositions of cash or Cash Equivalents;
(f)    the sale or issuance of any Subsidiary’s Equity Interests to the Borrower
or any Subsidiary Guarantor;
(g)    transfers of assets between or among the Borrower and the Subsidiary
Guarantors;
(h)    any Dispositions constituted by the granting of Liens permitted by
Section 7.01;
(i)    any lease of drill pipe by Quail Tools to a customer located outside of
the United States and any subsequent sale to such customer of any such drill
pipe;
(j)    any sale by the Borrower or any Subsidiary to its customers of drill
pipe, tools, and associated drilling equipment utilized in connection with a
drilling contract for the employment of a drilling rig in the ordinary course of
business and consistent with past practice;
(k)    Dispositions of Property described on Schedule 7.05(j); and
(l)    any other Disposition of Property with a fair market value not to exceed
$25,000,000 per calendar year, so long as immediately after giving effect
thereto and any substantially concurrent repayment of the Obligations, the Asset
Coverage Ratio is not less than 1.25:1.00 on a pro forma basis.
Section 7.06    Restricted Payments. (i) Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Equity Interests or (ii) Invest in Project Finance
Subsidiaries (collectively, “Restricted Payments”), except that:
(b)    any Subsidiary may make Restricted Payments to the holders of its Equity
Interests on a pro rata basis, or a more favorable basis to any such holder
which is a Loan Party or a Subsidiary of a Loan Party;
(c)    the Borrower may make Restricted Payments in the form of common stock of
the Borrower;
(d)    the Borrower may make Restricted Payments in the form of Equity Interests
(other than Disqualified Stock) in connection with the conversion, redemption,
or repurchase of the Convertible Debt, and in connection therewith may make
payment in cash in lieu of fractional shares;
(e)    so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Borrower or any Subsidiary may repurchase, redeem, or
otherwise acquire or retire any Equity Interests of the Borrower or any
Subsidiary held by any existing or former director, officer or employee of the
Borrower or any Subsidiary (or their transferees, estates or beneficiaries)
pursuant to any employment agreement, equity subscription agreement, stock
option agreement, or similar agreement, provided, that the aggregate amount of
payments under this paragraph subsequent to the date hereof (net of any proceeds
received by the Borrower subsequent to the date hereof in connection with
resales of any common stock or common stock options so purchased) shall not
exceed $5,000,000 in any 12 month period;
(f)    the Borrower may acquire Equity Interests in connection with the exercise
of stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;
(e)    the Borrower may make any Restricted Payment in exchange for, or in an
amount not to exceed the net cash proceeds of a substantially concurrent sale
(other than to a Subsidiary of the Borrower) of, Equity Interests of the
Borrower (other than Disqualified Stock), or from the substantially concurrent
contribution of common equity capital to the Borrower, with a sale and
contribution being deemed substantially concurrent if such Restricted Payment
occurs not more than 120 days after such sale or contribution; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment shall be excluded from clause (B) of Section 7.06(h)(iii)(B);
(g)    the Borrower or any Subsidiary may make any defeasance, redemption,
repurchase or other acquisition of Disqualified Stock of the Borrower or any
Subsidiary in an amount not to exceed the net cash proceeds from a substantially
concurrent incurrence of, or exchange for, Refinancing Debt;
(h)    the Borrower may make Restricted Payments provided that:
(i)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
(ii)    the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Interest Coverage Ratio test set forth in Section 7.02(b); and
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Subsidiaries after the
Closing Date pursuant to this Section 7.06(h) is less than, at the date of
determination, the sum, without duplication, of
(A)    50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from October 1, 2014 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus
(B)    100% of the aggregate net cash proceeds (or the fair market value of any
Equity Interests of Persons or assets to the extent acquired in consideration of
Equity Interests (other than Disqualified Stock) of the Borrower) received by
the Borrower or its Subsidiaries since the Closing Date as a contribution to its
common equity capital or from the issue or sale of Equity Interests after the
Closing Date of the Borrower (other than Disqualified Stock) or from the issue
or sale after the Closing Date of convertible or exchangeable Disqualified Stock
or convertible or exchangeable debt securities of the Borrower or its
Subsidiaries that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower), or received upon the exercise
of any options, warrants or rights to purchase Equity Interests (other than
Disqualified Stock) of the Borrower, plus
(C)    the amount by which Indebtedness or Disqualified Stock of the Borrower or
its Subsidiaries is reduced on the Borrower’s balance sheet upon the conversion
or exchange (other than by a Subsidiary of the Borrower) subsequent to the
Closing Date of any Indebtedness or Disqualified Stock of the Borrower or its
Subsidiaries convertible into or exchangeable for Equity Interests of the
Borrower (other than Disqualified Stock) (less the amount of cash, or the fair
market value of any other property, distributed by the Borrower upon such
conversion or exchange); and
(i)    the Borrower may make the payment of any dividend or consummate any
irrevocable redemption within 60 days after the date of declaration of the
dividend or giving of the redemption notice, as the case may be, if at the date
of declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;
(j)    Investments in Project Finance Subsidiaries not to exceed $25,000,000
outstanding in the aggregate for all such Investments on or after the date
hereof, it being understood that if such Project Finance Subsidiary repays such
Investment in full in cash or if the Borrower shall sell such Project Finance
Subsidiary in full for cash, such Investment will no longer be outstanding for
purposes hereof to the extent of such cash received; and
(k)    other Restricted Payments not to exceed $35,000,000 in the aggregate on
or after the date hereof so long as no Default or Event of Default shall have
occurred and be continuing or shall result therefrom.
Section 7.07    Modifications of Debt Instruments, etc. (a) Amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Convertible Debt, the Senior Notes or
any Refinancing Debt to the extent that any such amendment, modification, waiver
or other change would shorten the maturity or increase the amount of any payment
of principal thereof, increase the interest rate or shorten the date for payment
of interest thereon or make any covenant or other restriction applicable to the
Borrower or any of its Subsidiaries materially more restrictive or (b) amend its
Organization Documents in any manner adverse to the Administrative Agent or the
Lenders.
Section 7.08    Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor or (ii) in the case of any Excluded Subsidiary, any other
Excluded Subsidiary) unless such transaction is (a) otherwise permitted under
this Agreement, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate,
except for transactions permitted by the following sentence. This Section 7.08
shall not apply to the following transactions: (i) any employment agreement
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business and consistent with past practices, (ii) payment of reasonable
directors’ fees to Persons who are not otherwise Affiliates of the Borrower,
(iii) sales of Equity Interests of the Borrower to Affiliates of the Borrower,
(iv) any Restricted Payment otherwise permitted under Section 7.06 or any
Investment, (v) indemnification agreements with, and payments made, to officers,
directors, and employees of the Borrower or any Subsidiary pursuant to charter,
bylaw, statutory, or contractual provisions, (vi) the performance of obligations
of the Borrower or any Subsidiary under the terms of any agreement to which the
Borrower or any Subsidiary is a party as of the date of this Agreement, and any
amendments, modifications, supplements, extensions, or renewals of such
agreements; provided that any such amendments, modifications, supplements,
extensions, or renewals of such agreements are not materially more
disadvantageous, taken as a whole, to the Administrative Agent and the Lenders
than the terms of such agreements as in effect on the date of this Agreement,
(vii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements
or stock option or stock ownership plans approved by the board of directors of
the Borrower, (viii) loans or advances to employees in the ordinary course of
business and consistent with past practices, but in any event not to exceed
$2,000,000 in the aggregate outstanding at any one time, (ix) transactions
entered into by a Person prior to the time such Person becomes a Subsidiary or
is merged or consolidated into the Borrower or a Subsidiary (provided such
transaction is not entered into in contemplation of such event), (x) any
transaction in which the Borrower or any of its Subsidiaries, as the case may
be, delivers to the trustee a letter from an accounting, appraisal or investment
banking firm of national standing stating that such transaction is fair to the
Borrower or such Subsidiary from a financial point of view or that such
transaction meets the requirements of the first sentence of this paragraph,
(xi) dividends and distributions to the Borrower and its Subsidiaries by any
Affiliate, (xii) (a) guarantees of performance by the Borrower and its
Subsidiaries of Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness; (xiii) any transaction where the only consideration
paid by the Borrower or Subsidiary is Equity Interests of the Borrower (other
than Disqualified Stock); and (xiv) transactions between the Borrower or any
Subsidiary and any Person, a director of which is also a director of the
Borrower or any direct or indirect parent company of the Borrower, and such
director is the sole cause for such Person to be deemed an Affiliate of the
Borrower or any Subsidiary; provided, however, that such director shall abstain
from voting as a director of the Borrower or such direct or indirect parent
company, as the case may be, on any matter involving such other Person.
Section 7.09    Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
Section 7.10    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Material Subsidiaries (other than Excluded Subsidiaries and Project
Finance Subsidiaries) to create, incur, assume or suffer to exist any Lien upon
any of its Property or revenues, whether now owned or hereafter acquired, to
secure the Obligations or, in the case of any Subsidiary Guarantor, its
obligations under the Subsidiary Guaranty, other than (a) this Agreement and the
other Loan Documents, (b) the Indentures or any indenture or similar instrument
governing any Refinancing Debt, (c) any agreements governing any purchase money
Liens or Capitalized Leases or other secured Indebtedness otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby or securing such Indebtedness),
(d) customary non-assignment provisions in any contract or lease entered into in
the ordinary course of business and consistent with past practices,
(e) applicable law or any applicable rule, regulation, or order of any
Governmental Authority, (f) provisions with respect to the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, stock sale agreements, and other similar agreements,
(g) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (h) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such Person becoming a Subsidiary of Borrower and is not
applicable to any Person, or the properties or assets of any Person, other than
such Subsidiary or such Subsidiary’s properties and assets, and (i) any
instrument governing Indebtedness assumed in connection with any acquisition of
any Person or asset and not incurred in contemplation of such acquisition, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired.
Section 7.11    Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary (other than Excluded Subsidiaries and Project Finance
Subsidiaries) to (a) make Restricted Payments in respect of any Equity Interests
of such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary (it being understood that (i) the priority of any preferred
equity in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common equity shall not be deemed a
restriction on the ability to make distributions on Equity Interests and (ii)
the subordination of loans or advances made to the Borrower or any Subsidiary to
other Indebtedness incurred by the Borrower or any Subsidiary shall not be
deemed a restriction on the ability to pay loans or advances), (b) make
Investments in the Borrower or any Subsidiary Guarantor or (c) transfer any of
its assets to the Borrower or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Subsidiary, (iii) any restrictions imposed pursuant
to agreements governing any purchase money Liens or Capitalized Leases or other
secured Indebtedness otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective as to transfers of the assets financed
thereby or securing such Indebtedness), (iv) customary non-assignment provisions
in any contract or lease entered into in the ordinary course of business and
consistent with past practices, (v) applicable law or any applicable rule,
regulation, or order of any Governmental Authority, (vi) provisions with respect
to the disposition or distribution of assets or property in joint venture
agreements, asset sale agreements, stock sale agreements, and other similar
agreements, provided that such provisions apply only to the assets subject to
such agreements, (vii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (viii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of
Borrower and is not applicable to any Person, or the properties or assets of any
Person, other than such Subsidiary or such Subsidiary’s properties and assets,
and (vix) any instrument governing Indebtedness assumed in connection with any
acquisition of any Person or asset and not incurred in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired.
Section 7.12    Lines of Business. Enter into any material business except for
those businesses directly relating to the oil services industry in which the
Borrower and its Subsidiaries have previously engaged or are engaged on the
Closing Date or that are incidental or reasonably related thereto or that are a
reasonable extension thereof, as determined in good faith by the Borrower or
applicable Subsidiary.
Section 7.13    Swap Contracts. Enter into any Swap Contract other than Swap
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.
Section 7.14    Anti-Corruption Laws. (a) Directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar applicable anti-corruption legislation in other jurisdictions in any
material respects. (b) Cause or permit any of the funds of any Loan Party that
are used to repay the Loans to be derived from any unlawful activity with the
result that the making of the Loans would be in violation of any Law.
Section 7.15    Sanctions. Directly or indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other individual, entity or other
Person, for the purpose of funding any activities of or business with any
individual, entity or other Person, or in any country or territory, in a manner
that will result in a violation of applicable Sanctions, or in any other manner
that will result in a violation by any individual, entity or other Person
(including any individual, entity or other Person participating in the
transaction, whether as underwriter, advisor, investor, Lender, Arranger,
Administrative Agent, L/C Issuer or otherwise) of applicable Sanctions.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(l)    Non‑Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
(m)    Specific Covenants. (i) Any Loan Party shall default in the observance or
performance of any agreement contained in Section 6.04(a)(i) or (ii) (with
respect to the Borrower only), Section 6.03(a) or Article VII, or in Article IV
of the Security Agreement or (ii) any Loan Party shall default in the observance
or performance of any agreement contained in Section 6.01, Section 6.09(a)(i) or
Section 6.09(b) and such default shall continue unremedied for a period of 10
days; or
(n)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above or (d)
below) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after the earlier to occur of (i) written
notice thereof from the Administrative Agent to the Borrower (which notice may
be given by the Administrative Agent and will be given at the request of the
Required Lenders) or (ii) a Responsible Officer of the Borrower or any
Subsidiary Guarantor otherwise becoming aware of such default or any “Event of
Default” under any Loan Document (other than this Agreement) shall occur and
continue to exist beyond any applicable grace period set forth in such Loan
Document; or
(o)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(p)    Cross‑Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; provided, however, this clause (e) shall not apply to
(i) voluntary prepayments and redemptions, (ii) the conversion of Convertible
Debt or the payment thereof pursuant to clause (f) of the definition thereof,
(iii) any Non‑Recourse Debt or Project Financing or (iv) any repurchase or
redemption of Indebtedness in connection with a change of control offer or asset
sale offer or other similar mandatory prepayment; or
(q)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(r)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than any Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or
(s)    Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving, for the Borrower and its
Subsidiaries taken as a whole, a liability (not paid or fully covered by
independent third party insurance as to which the relevant insurance company has
acknowledged coverage) in an aggregate amount in excess of the Threshold Amount,
and all such judgments or decrees shall not have been paid, vacated, discharged,
stayed or bonded pending appeal by the earlier of (i) the date which 60 days
from the entry thereof and (ii) the date on which the relevant judgment
creditor(s) has begun to enforce such judgment(s) or decree(s); or
(t)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect or (iii) a
Foreign Benefit Event occurs which has resulted or could reasonably be expected
to result in liability of the Borrower or one of its Subsidiaries in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect; or
(u)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or the occurrence of the Termination Date, ceases to be
in full force and effect; or any Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or
(v)    Change of Control. There occurs any Change of Control; or
(w)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on the Collateral purported to be covered thereby having a fair
market value in excess of $5,000,000 that is purported to be covered thereby
unless such occurrence results solely from action of the Administrative Agent or
any Lender (or any failure of the Administrative Agent or any Lender to file or
record any financing statements (or amendments or continuations thereof),
intellectual property security agreements (or amendments or supplements thereto)
and/or mortgages (or amendments or supplements thereto)) and involves no Default
by the Borrower or any Guarantor hereunder or under any Collateral Document.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(u)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(v)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(w)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof; provided, however, that the
Administrative Agent or applicable L/C Issuer may, at any time and from time to
time after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations and the Borrower shall deposit such additional Cash Collateral);
and
(x)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding any principal, interest and Letter of Credit Fees)
payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Subsidiary Guarantor shall not be paid with
amounts received from such Subsidiary Guarantor, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    

ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority. Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than the final sentence of
Section 9.10, are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers, and the Borrower shall not have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(y)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank and on behalf of each
of its Affiliates that is or may be a Cash Management Bank or Hedge Bank) and
each L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In furtherance thereon,
each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank and on behalf of each of its Affiliates that is
or may be a Cash Management Bank or Hedge Bank) and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent (or any sub‑agent
of the Administrative Agent appointed pursuant to Section 9.05), as “collateral
agent” to act as trustee on their behalf solely for the purpose of acting as
mortgagee under Mortgages and holding the first preferred mortgage interest in
each Specified Rig granted to the Administrative Agent, as “collateral agent”,
as trustee pursuant to the respective Mortgage. The Administrative Agent hereby
accepts such trust and declares that, as trustee, it will hold each Mortgage for
the sole use and benefit of the Lenders and each L/C Issuer and shall, on behalf
of the trust created hereby, perform its obligations hereunder, but only upon
the terms and conditions of this Agreement. In connection with all of the
foregoing, the Administrative Agent, as “collateral agent” and any co‑agents,
sub‑agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co‑agents, sub‑agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent, Syndication Agent or a Documentation Agent, as applicable, hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
Syndication Agent or a Documentation Agent, as applicable, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent,
Syndication Agent or Documentation Agent, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent, Syndication Agent or Documentation Agent, as applicable,
hereunder and without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and each Agent’s duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(m)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(n)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(o)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
Section 9.06    Resignation of Administrative Agent.
(c)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
. Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed).
(d)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender) and the acceptance by such successor
L/C Issuer of the rights, duties and obligations of such capacity hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
Section 9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the “Bookrunners” or “Arrangers” or the Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.
(c)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(d)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01,
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
Section 9.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge Bank
and for on behalf of each of its Affiliates that is or may be a Cash Management
Bank or Hedge Bank) and each L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to (a) upon request therefor from
the Borrower, release any Collateral described on Schedule 7.05(j) from the
Liens created by the Collateral Documents, (b) release any and all Collateral
from the Liens created by the Collateral Documents, subordinate any Lien on any
and all such Collateral and/or release any and all Subsidiary Guarantors from
their respective obligations under the Subsidiary Guaranty at any time and from
time to time in accordance with the provisions of the Collateral Documents and
Section 10.21, (c) execute and deliver, and take any action referred to in
Section 10.21 to evidence any such release or subordination and (d) enter into
any amendments of the Collateral Documents dated on and as of even date herewith
deemed reasonably necessary or appropriate by the Administrative Agent in order
to evidence the amendment and restatement of the Existing Credit Agreement, the
extension, renewal and continuation of the Obligations secured by such
Collateral Documents and for any other related purpose.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to Section 9.10 or Section 10.21. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral. In addition,
the Administrative Agent will have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of the Borrower, or any
other party, or opine or advise on any related Solvency issues.
Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or
of the Subsidiary Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X    

MISCELLANEOUS
Section 10.01    Amendments, Etc. Any provision of the Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (I) in the case of this Agreement, the Borrower and the Required
Lenders and acknowledged by the Administrative Agent, and (II) in the case of
any other Loan Document, each party thereto and the Administrative Agent (with
the consent of the Required Lenders, or otherwise in accordance with the express
terms thereof or pursuant to any Loan Document), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(i)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)), or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;
(j)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension without the written consent
of the Required Lenders;
(k)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(l)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(m)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to change the manner of computation of
any financial ratio (including any change in any applicable defined term) used
in determining the Applicable Rate even if the effect of such amendment would be
to reduce the interest rate on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(n)    change the definition of “Applicable Percentage”, Section 2.12(a),
Section 2.12(f), Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby;
(o)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each L/C Issuer;
(p)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder, without the written consent of each Lender;
(q)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(except any such release in accordance with a transaction permitted under the
Loan Documents);
(r)    release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender (except any such release in
accordance with a transaction permitted under the Loan Documents); or
(s)    amend the penultimate paragraph of Section 9.09 without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it
(and, notwithstanding anything to the contrary contained herein, any term of any
Issuer Document may be amended, waived or otherwise modified with only the
consent of only the applicable L/C Issuer and the Borrower); (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document and
(iii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of such Lender may not be increased or extended, nor the principal
owed to such Lender reduced or the final maturity thereof extended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (excluding any
increase pursuant to Section 2.14 or 2.15) (a “Non‑Consenting Lender”), the
Borrower may replace such Non‑Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
Section 10.02    Notices; Effectiveness; Electronic Communication.
(p)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, or Bank of America as an
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(q)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, any
L/C Issuer or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(r)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(s)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and Bank of America as an L/C Issuer may change its address (including its
address for electronic communications), telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender or L/C Issuer may change its address (including its
address for electronic communications), telecopier or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the other L/C Issuers. In addition, each Lender and
each L/C Issuer (other than Bank of America) agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(t)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices or Letter of Credit Applications) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(g)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
their Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Arranger), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Arranger, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Arranger, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, the Arranger any Lender or any
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(h)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each other Agent, the
Arranger, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub‑agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.04(b) shall not apply with respect to taxes other
than any taxes that represent losses, claims, damages, liabilities or related
expenses arising from any non-tax claim.
(i)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), each other Agent, any L/C Issuer or any Related Party of any of the
foregoing (and without limiting the Borrower’s obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such other Agent, such L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent), any other
Agent or any L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub‑agent), any other Agent or any L/C Issuer in connection with such capacity;
and provided further that the obligation to indemnify the L/C Issuers hereunder
shall be limited solely to the Lenders. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(j)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(k)    Payments. All amounts due under this Section shall be payable not later
than thirty days after written demand therefor (or such later time as the
applicable payee shall agree to in writing in its sole discretion).
(l)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and each L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
Section 10.06    Successors and Assigns.
(h)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(i)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Borrower or Defaulting Lender. No such assignment shall
be made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
to any Defaulting Lender or any of a Defaulting Lender’s Affiliates or
Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(j)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy (or the equivalent thereof in electronic form) of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(k)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or to any
Defaulting Lender or any of a Defaulting Lender’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(l)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(m)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(n)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America acting as an L/C
Issuer or other Lender that has issued a then-outstanding Letter of Credit
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America or such other Lender, as applicable, may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as an L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America or such other assigning Lender as L/C Issuer, as the case may
be. If Bank of America or such other assigning Lender resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other retiring L/C Issuer, as the case may be, to effectively
assume the obligations of Bank of America or such other retiring L/C Issuer, as
the case may be, with respect to such Letters of Credit.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the other Agents, the Lenders and the L/C Issuers agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, independent auditors, legal counsel and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal or administrative process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations hereunder, (g) with the consent of the
Borrower, (h) for purposes of establishing a “due diligence” defense or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, (y) becomes available to the Administrative
Agent, any other Agent, any Lender, any L/C Issuer or any of their respective
Affiliates (and the successors and assigns of the foregoing) on a
nonconfidential basis from a source other than the Borrower or (z) is
independently developed by the Administrative Agent, any other Agent, any
Lender, any L/C Issuer or any of their respective Affiliates (and the successors
and assigns of the foregoing). In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any other Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the other Agents, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non‑public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non‑public
information and (c) it will handle such material non‑public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder, (i) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, such L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g., “.pdf” or “.tiff”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Termination Date.
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Non‑Consenting Lender or a
Defaulting Lender, or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in connection with any such replacement, if any such Non‑Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non‑Consenting Lender or
Defaulting Lender, then such Non‑Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non‑Consenting Lender or Defaulting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
any Assignment and Assumption, any amendment or other modification hereof
(including waivers and consents), amendments or other modifications, Committed
Loan Notices, or Letter of Credit Applications) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
Section 10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and each other Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each other Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
Section 10.19    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
Section 10.20    Assignment and Reallocation of Commitments, Etc. (a) On the
Closing Date, each of the Existing Lenders (including each Exiting Lender) under
the Existing Credit Agreement hereby sells, assigns, transfers and conveys to
the Lenders hereunder, and each of the Lenders hereunder hereby purchases and
accepts, so much of the aggregate commitments under, and loans and
participations in letters of credit outstanding under, the Existing Credit
Agreement such that, immediately after giving effect to the effectiveness of
this Agreement (including any increase of the commitments effectuated hereby),
the relevant Commitments of each Lender, shall be as set forth on Schedule 2.01
hereto (it being understood that (i) if any Letters of Credit are outstanding
under the Existing Credit Agreement as of the Closing Date, then each of the
Lenders shall have purchased and accepted from the Existing Lenders, a
participation in such outstanding Letters of Credit based on its respective
Applicable Percentage and (ii) the Borrower has repaid the Existing Term Loans
and all obligations owing in connection therewith with the proceeds of Loans
made hereunder). The foregoing assignments, transfers and conveyances are
without recourse to any Existing Lender and without any warranties whatsoever by
the Administrative Agent, the L/C Issuer or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests. The Existing Lenders and the Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Existing
Credit Agreement, the “Notes” and the other “Loan Documents” thereunder for
periods prior to the adjustment date among themselves, but in no event shall any
such adjustment of Eurodollar Rate Loans (i) constitute a payment or prepayment
of all or a portion of any Eurodollar Rate Loans or (ii) entitle any Lender to
any reimbursement under Section 3.05 hereof or Section 3.05 of the Existing
Credit Agreement. As of the Closing Date, any “Note” under the Existing Credit
Agreement issued to any Existing Lender that is also a Lender shall be deemed
for all purposes superseded and replaced by the Note (if any) issued to such
Lender under this Agreement, without further action required by any payee
thereof, and all “Notes” under the Existing Credit Agreement shall be of no
further force and effect.
(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) the incurrence by the
Borrower of the “Obligations” in respect of the “Facilities” (in each case as
defined in the Existing Credit Agreement), whether or not such “Obligations” are
contingent as of the Closing Date, shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents, (ii) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations and (iii) the provisions of the Existing Credit Agreement
pertaining to indemnity and reimbursement of costs and expenses shall continue
to be in full force and effect for periods prior to the Closing Date with such
obligations under those provisions surviving hereafter. This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities. Each Exiting Lender consents to the
amendment and restatement of the Existing Credit Agreement contemplated by this
Agreement and is signatory hereto solely for purposes of effectuating (i) such
amendment and restatement and (ii) the assignments and reallocations
contemplated by Section 10.20(a).
(b)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.
Section 10.21    Release of Collateral and Subsidiary Guarantors.
(a)    Any Lien on any Collateral granted to or held by the Administrative Agent
under any Loan Document shall automatically be released, terminated and
discharged in full (as used in this Section 10.21, “released”) without the need
for any further action by any Person: (i) upon the Termination Date, (ii) with
respect to any such Lien, in the event that any asset constituting Collateral
is, or is to be, Disposed of as part of, or in connection with, any transaction
not prohibited hereunder or under any other Loan Document or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01.
(b)    The Administrative Agent, as applicable, shall, without the need for any
further action by any Person, subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(g), (r) or (t).
(c)    Any Subsidiary Guarantor shall be automatically released from its
obligations under the Subsidiary Guaranty and Collateral Documents upon (i) such
Person ceasing to be a Subsidiary as a result of a transaction permitted
hereunder or otherwise in accordance with the terms hereof and (ii) written
notice received by the Administrative Agent executed by a Responsible Officer of
the Borrower describing the circumstances giving rise to such claim for release.
In addition, (i)  if a Subsidiary Guarantor has become an Excluded Subsidiary or
(ii) if a Subsidiary Guarantor ceases to be a Material Subsidiary, in each case,
as a result of a transaction permitted hereunder or otherwise in accordance with
the terms hereof, then automatically upon the receipt by the Administrative
Agent of written notice from a Responsible Officer of the Borrower (providing
sufficient factual detail supporting a claim for release consistent with this
sentence) such Subsidiary Guarantor shall be released from its Subsidiary
Guaranty.
(d)    In the case of any release or subordination described in this Section
10.21, the Administrative Agent shall, at the Borrower’s expense, execute and
deliver to the Borrower such documents or evidence of such release or
subordination as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to substantiate its interest
in such item, in each case in accordance with the terms of the Loan Documents
and this Section 10.21.
(e)    Upon the occurrence of the Closing Date, Parker-VSE, LLC is hereby
automatically released as a Subsidiary Guarantor and its obligations under the
Subsidiary Guaranty and the Security Agreement shall be of no further force and
effect thereafter. The Borrower represents that, as of the Closing Date,
Parker-VSE, LLC has less than $10,000 of assets.
Section 10.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(Signature pages begin on following page)









HN\1268443.14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PARKER DRILLING COMPANY,
as the Borrower




By:                             
Name:     
Title:







[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent




By:                             
Name:

Title:



[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender and an L/C Issuer




By:                             
Name:

Title:



[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






WELLS FARGO BANK N.A., as Syndication Agent and a Lender




By:                             
Name:
Title:     



[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By:                             
Name:
Title:     






By:                             
Name:
Title:     



[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






WHITNEY BANK, as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------






NORTHRIM BANK, as a Lender




By:                             
Name:
Title:     





[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------








CATERPILLAR FINANCIAL SERVICES CORPORATION, as an Exiting Lender, solely for
purposes of effectuating (i) the amendment and restatement of the Existing
Credit Agreement contemplated by this Agreement and (ii) the assignments and
reallocations contemplated by Section 10.20(a) of this Agreement




By:                             
Name:
Title:     



[Signature Page to Credit Agreement]


 

--------------------------------------------------------------------------------








NATIXIS, NEW YORK BRANCH, as an Exiting Lender, solely for purposes of
effectuating (i) the amendment and restatement of the Existing Credit Agreement
contemplated by this Agreement and (ii) the assignments and reallocations
contemplated by Section 10.20(a) of this Agreement




By:                             
Name:
Title:     










By:                             
Name:
Title:     







[Signature Page to Credit Agreement]


 